Case 5:19-cV-00632-NC Document 1-1 Filed 02/05/19 Page 1 of 53

EXHIBIT A

Case 5:19-cV-00632-NC Document 1-1 Filed 02/05/19 Page 2 of 53

 

  

  

 

'.PLo»i:.-Tii"oi
'- A"T°RNEYORPARW WITRDWA®BNE\W@@;SUEB:MMM §ddraéé)'='~ _ _ Fo.R:co'uk'r ys£.om.v
D.-avid_R;. _Be_cic _ §BN ':_1_;;J_"¢ij§.`~zz_j
lE_ ¢ -& MATHlE$EN APC'-
70`0 F“fe`oier`icl<` St`r.e'e't, `Suit'e 306 _, ELEC`_|'RON|CALLY |j°lI_EiD
Saijta Er'uz,' CA 95_052_ ` Supenor Court of Callfomla
manning ~9- (831)429-0131 m m_(p,,mo (331)429-5517 County of Santa Cruz
amtwoa£ss{o,,m Dave@Becki\/|athi 1 - 12/18/2018 4:39 PiVl
Anorzasvr=oawm» P|arnhff URSULA SCHO ;-\ ¢RDSS Alex Ca|vo, C|erk
SuPERroR cotia-T 01= cAuFoRNm.`GOum.Y '0'1.= .Santa _Gfr.uz ` B ‘ Helena Hansor\, Deputv
memabsaess:»z 1031 OceanzS‘i:§ree.t` . , . -
§MA:.`\N`G`AbDiz'$§:. t l 1 ,
cn`YANn. z`iPc':oDE.` Sarita`lcrliz'} CA 9'5060 4 v
BBANUNA|V,E

 

"mrmrFF uasuLA; scHoLz-Gaoss

oEFE_NoANT~. STARBUCKS CORPORAT|ON a Washrngton Co`r_poratjph,_ dba_
,. , STARBUCKS COFFEE COMPANY
, .>_1§1 DoEsi~»1r,-o 10

 

 

_. . ':QQNH'RAGI
-' co‘MPLAlN‘r `. mENnEo:coMaLAlNr-pvumbe.j =;

cab'ss-.cdmr=-.Lmar 1511AMENDEI::¢HOSS.=¢@MPMM'r~vm.:wff)"-:

 

\Jurisdictlon (ehack a_l_l that apply) - ` caseime£a
'§ Ac'Ti<`:yN ls _A LimnEn~olecAsE
A.rn`ount_ demanded m does not excesci $-10, 000 180\/03641
' n exceeds $10_, 000 but does ncit e`)"cciaed $25, otto
ACTION lS AN UNL|MITED CN|L 'GASE (_ex`oe'et{'$ _$25~, 00.0)
a AC`~TiDN tS RECLASS!F|EB By this amended 'complai`n't` 'or cross-compl`aliit
m from ii_r__'r_\'it`ed fo unlimited ,
g from unilmlted t'o' limited

 

 

 

 

1 __ :1. 1_=131111111~("3915 ornames).- uas_uLA scHOLz-Gaoss ("s_c_H@Lz-Gaos§;*")

aileg`es; causes 55_f action againstdefendant* (nam`e ornames) STARBUCKS CORF'GRATiON, a. Was_hingtqn Corpo[atlon,
db_a STARBUCKS C_OFFEE COMPANY ("STARBUCKS") _ _ .
_. 2.. "Fhis pleading. inciuding. attachments and exhibits ., consists of the"foll.owing.nurnb`ér of pagfés: , 6
3: é. _Ea`oh plaintiff named above-' 1a a.ooinpstent adult ` `
n ex"c‘ept plaintiff (narrie)`::

(1) 1:§ a corporatipi'i; qualihed to do_ husiness in Q'ali_fo"rpia

(2)'[;1 an unmcorporated entity (describe)

(3) n _Q_fher (SP€C"}')

b. C\ P|ain'tiff_. {n_ame)`:_
a. m has _oo'mplie'd with the tietitious business na`rne'¢|aws` _a`nd ls doi_hg_ business under the hctiiious maine {specif;/):

b. n has `ooi'np|ié‘éi with. all .lio`ens`ing r`equ|i'en"iérits as` a licensed (spe_oify.,i
'o. i;] Information about additional plaintiffs _who ar`e not oomp`ét`ent` adults rs shown in Atla'éhr`neni 30.

41 a E`aoh defendant named above rs a natural person

w except defendant (narr3) a _-ei§oept- defendant~().i_ame) :
STARBUCKS'
(.1) [:l a business organization. form unknan ,(-'i), __C! 'a business organization. form unknown
(`2) - a corporation (2) I;| a corporation
(_3) an uh|r`icorpor_ated entity (de_scri£i'e)_:- (_3) n 'an unincorporated entity (descn'be,l :
(¢ii') D' a public entity’{iiescribe) : (¢_4') i_:l a public en'tlly'(describo):
151 13 ofhér (sba.r»:ifJ/J =' (5). l:|i other (spe@ify) =
'ifihle tenn la used as a'o'¢h§s-oompiaini. plainliff mgarmcme's-oompialnant'and defendant means`cross-def¢ndam.' .Féga 1 612

 

1'=¢1111')1» mvea 'ror omni misuse coas_dciy11prpqedure.§4zs.1z
clel'r(bwrd l'oi
SCHOL`Z-G ROSS, URSULA.

' Essenfial ' ' " 1 '
PLo-c_:-imizaev..ianumryi.zoon ' m EFG cOMPLAINT "c°n'tract

 

    

Case 5:19-cV-00632-NC Document 1-1 Filed 02/05/19 Page 3 of 53

 

 

 

 

 

_ l?,`LDaC~DD-'tl
sH'ohT_'m'L'E; thfseiiunasm
SchoIz-Gro§s v. Sta`rhucks
'*4.- (Gontlnued)
b'i The` tt'ue names `ot defendants sued as Doé's ar`e unknown t6. plaintiff.
(1}‘-1» Doe'.' defendants (spechjl D`¢ie numbers) J.._.E________were :th"e' §§s"nts oi' ernpi`oyé`e"s of the ria"m'ed=
_ datendaht`s a`nd acted withi`n' th"`e soop`e. "o‘f that 4a"g`e'ncy`, or employment
(2) -` Due defendants (speclfy Doe numberst 5_10.__,___._are persons whose `cap'at:'it'le's a`re` unknown to
plaintiff .

615 Daféndant§ who a`ra' joined undei‘ Code cit ClvltProcedure seatih`n 282 are (namesj

j5;- l:] Plain_tiff_ ls required;to comply with aclaims'statute and
m has complied with applicable gialms statutes or
li:- m l's excused from compiyin'g b_scaus_e (specity)

s\ i;l this aaian‘ls-’suvje'cr'ia- .l;l`ewit.egaaseq\pn;vi.e1,a,1o» D swimde sensn:ag_a§?;a.

'This oo'dri is»'tite proper ooul"t because

m -a detendaht` entered t'nto the ¢`:ontract hete.

`[;! a'_ 'd'et_enda'nt lived hate when the coritrao`t was ~entered into

i;] `a defendant ilv'e's hér`e now.

.- the contract was t`o be performed here.

-- a defendant‘ ls a corporation or unincorporated association and its=. principal plao"e` of business is here:
'm real _p"r'ope'rty that is the subject 'of this action ls` located h"e"rei

U °w@f($p€¢lfy)
Defendant is engaged in' business in Santa Cruz'.County.-

so -'f~ 9 99 .<'.=r-'a

8 The tb|iowing causes _bt action are attached and the statements above apply to each (e'ach complaint must have one or
more _caus_es of action at_taehed): . ,
121 Breach’ of Cdn`traot_
_ i;! Comm_on_ Cotmt_s __ a
m Ot_her (specilj_/)`: ABrea_c:h-"c`)t_ Wa rranty;'
Genaral .Negllgs_nce.

191 C]‘charfaiiagaticns;:~.

'1'8. Plaintltt‘ prays 'f_or judgment for posts cit suit;. for such relist‘as.’ is fain iust.. and equitabie; and tol_'

_a_ [Z]€ damagesof 5 Accordmgto proof

b. Im inisrest__ on_ the damages
(1) _ according `_to proof l
tit l`_'l_ atthe rata aff (=inacid) -pamadf~nahyccr tramiiaaia):

_` augmey‘s fees `

(_l) m Of"- _$
(2) m aooordin_g t_o proot.

d`. i_'_'_'l other _(`spaqfry)_;';

11 m The paragraphs of »_thl`s pleading alleged on information a_nd belief are as follows (specl'fy paragraph numl_)ers):

Date: Decei'nb"er /@,2018 J//\,/bf

b (SlGNATUBE OF FLA_IN‘i`iF._F 03 AUORNEY)
(if you wish to verity this pleading affix a vedh‘ca\‘loh .,l,

"L°°°°‘ ‘“°” ““"“°”‘ 2°°" co_Mi=LAlN'r - contract-
Cb-|Yn"gl Esse::::_l

 
 

 

   

UYPE; FRlN‘l`. NAME)

Fagezetz

'SCHOLZ~.~GROSS‘-, URSULA

Case 5:19-cV-00632-NC Document 1-1 Filed 02/05/19 Page 4 of 53

i=i'.»o'-e-_ov.i_ni

 

’ -'S"Hn§i"‘l'_iTl;F_- _ _
?Sclte`iz-Grossiv.iStarbi`i`cl<-S'

 

basis 'Nui.iséni?

 

 

 

invaded

¢AUSE 'O.E~ACTIDN*B'Y¢@¢h efi-¢ontra`st‘

.Ai-riicenENT r,o_ Ucemiii'eiiii ij eiess,-eenipieim
~'iUse_~s'.siepsrate.'eeuse..atasti¢n farm fereth qaq§s;-Q.f?'a¢”on;)?

v13611':'.F'i'iif'ir'iiiiii»'i,aiiii.»)': wit_-S_U.LATES.CHO£Z~‘C=“RQ§S

 
 

§llégee' that 'n'n,er~ a_bo_Lit_ (daie):-: December' :199,5
' _'er_a'l d other (,sp"eci)§¢ ‘

Commercia| Leas_e- (__"Le'a_sé")

 

agreement was made between (na`m'e pait!_es; t_b agreement l-'i'einz P. Gros_s, individually a_ni`:l a`s _a' Tr`u`st_br- and Tr_i'i`st`e§ _of

;@ A` eqpy, of th_e_ agreement is attached as_ Exi'tlbltA. §.I!E_l,`_
- The, e_i_sséntl'a'| terms 9f the- -_agre§me_n`_t @ are stated in Attachmant BC-t !:] a_re as _foilbwe (§`_pac'irjr):

t_h_e' i_:i'e'inz Gre`s_'s _Liviri`g `i'i‘i_ist; 'an`d St'arbucl<s

80-2. O_n` orabout (daies)._' Au`gl"ls`t 25, 2017
defendant bre§ehed the agreement l_)y m the a_cts specified in At_tachi_nerit_ BCi'-z the__ foliqwing acts

(Spevffy)

Faili_i"i`g to maintain the plumbing in g'oo'd o_rc'lei'i Faili`ng'to properl disclose and repaira f E|umbing

problem tha'c` occurred a cdu`pie- -W'e.'eks befer`é Au'gust 2'5', 2017, w ich cairsed a fined o

la`ckv`vater

iri the basement Qf the Pr.emise_s photos of which are attached as-. EXH|BIT C`.

BC-3. Plaiiitili has performed eli obligations th detentlant except these obligations plaintiff .w_as' prevented er

excused from performing

80-_'4 Plein`tifi suffered damages legaliy_ (_prc_i)dniate`_ly) caused by defendant€s'i",breach of the agreement
..` es‘eieieii in Aiiaciimemec»i se ié_iiswe aspech
Damages at a minimum are $157`, 1821f comprisqu o.f $_,S 066 loss offurniture, fixtures', and
equipment $_85`, 000 for the replacement of granite floer_ing; and $6`4, 1'1"8_ fertile r_emqv_a_l, clr.ywa_ll,
t`~apé, paint, baseboard tile installation and p'roje_c-t` management

ec-s. i=iieiiiiiii~'i_sie,iiiiiied io.siiom~eyie;ee -by-eiiiregieemenz"aii a_=sia_niie

§L'J iii

® accdrding t`o.p'robf.

ec-_e:,l:l ioihefr.-

 

Pae_e ___3_
mem 011
F°'“‘ éi‘i'i‘i$i"i’ii€£iit"i.“il§’°° cAusEvoF AcnoN-Breech of contract °"“"°' °"““ m"'$‘;°i,'.‘.“,i’$i§£.“,,;l?

indicia
PLD-C-UD1(1)[Reannuory1,20i!T]
' essential
mm film

scHoLz-GROSS, i~jnsuu\

 

N N N N N N N N N H w w w w P H w w w
m 4 m w h w w w o m m q m m o w w w o

w m q. m m § w N w

 

Case 5:19-cV-00632-NC Document 1-1 Filed 02/05/19 Page 5 of 53

'FIRST CAUSE'DF ACTION

ATTACHMENT BC-l

Plaintiff is-a successor in interest to Heinz P. Gross,
individually and as trustor-and trustee of the Heinz Grogs Living
Trust- At §6.1, the Lease prbvided that ”[STARBUCKSJ, at [STARBUCK’S]
expense} shall keep the Premises in good order and repair, includinq,
but~no£?limited tel maintaining all plumbing." `Although the Lease
provided that Landlord will caxry Liability Insurance, and that the
partie§ waive subrogationz the Waiver of Subrogation is superceded by
a;”Set£iement And Release," attached as Exhibit B,'as to ”plumbing
installed by STARBUCKS or its Contractors." STARBUCKS installea all
the plumbing at the Premises, and out to the street£ and in the
basement. Indeed,.pursuan§ to the ”$attlemant And Release," and
despite the Waiver cf Subrbgatidn, STARBUCKS has fapaired failures`in _

1999, 2013, 2014, and 2017.

Complaint - Attachment BC-l
Scholz-Gross v. Starbucks
-4 of 6 -

 

 

Case 5:19-cV-00632-NC Document 1-1 Filed 02/05/19 Page 6 of 53

FLD-.C-§D'| {1

 

`slloar'nne; me duggan

$cho|z-Gross_v. Starbucks

 

 

 

____sE'r:omn_._ CAUSE OF ACT!ON- Breaeh of Contract - Warran't_y

inlander

ATrAcl-llvlel\n 'ro complaint U mass-complains

‘(Use a separate cause'of`a'clion farm for each cause of action.)
ec-l. Plalhllfi (namel URSULA SGHOlZL':GROSS

alleges that on ocf-about (dale): Apl‘il 23,.1998.

a m written m oral _D other.(specify):
agreement was made between (na_me parties to agreement) URSULA‘SCHOLZ GRQSS and STARBUCKS

A copy of the-agreement ls.attaohed as Exl‘llhlt B. and w
-_ The essential-terms _o'f the'agreement are stated in Altachm'ent BC-'l U are as follows (specif}ql:

"STARBUCKS will warrant'... the plumbing installed b'y STARBUCKS or its contractors..." The
warranty is still in eil“eci:li STARBUCKS installed all the`plumbing of the Premise`sJ and out't'o'the
street, and.in the basement‘ lndeed, pursuant to the Warranty, STARBUCK_S has repaired
plumbing failures in 1999, 2013, 2014, and 2017.

BC-2. er or about (dates}: August 25, 2017.
4 defendant breached me agreement by E_`.] the acts specified in Anacnmem aci-2 the iollqwlng acls

(specily):
Failure to'llonnr the -Warrant'y' after a flood of black water in the basement 'of the Pr_emises, photos

of which are attached as EXHIB\T C. -

BC-3. F’lalnllif has performed all ol)ligallons to defendant except" those obligations plaintiff was prevented or
excused from pariorming;

BC~4. Plaintlfl aufiered damages legally iproxlmately) caused by delandant"s breach of the agreement
m as state'd`in Attachrnent BO-4 m as‘follows (S.peclfyl.
Damages at a minimum are $157,184 - comprised of $8,066 loss of furniture, iixtures, and
equipment $85,000 for tile replacement of granite fiooring; and $64,118 'for tile remova|, drywal|,
tape, paint, baseboard, tile-installation, and project»»management.

BC-S. m Plaintiif is entitled to attorney fees by an agreement or a statute

 

l;] of $ _
m according to proof.
eca L:g otth
l Page .__._.§__.___
Page 1 of 1
F.i‘.'i?a‘;l“é’§.l°.§i?,l&*?‘ii£?i§'” cAusE oF Acrlol\l* areach of contract ' °°°°°'°"l'...i',°.°£‘l‘l'§l.?ié§§;,?

PLD-G-001(1) lFla$'. January 1 . 2007]

' Essential SCHOLZ-GROSS, URSULA
mh.nom gm

Case 5:19-cV-00632-NC Document 1-1 Filed 02/05/19 Page 7 of 53

_ PLq-Pi~=dpi (2

 

`?$'l:*@'i.l" T‘TLE ear-nwa
iSr:ho;lz=_Gros.s~v.-$tarl§;u.cks

 

 

 

 

mw ran eAuSE QF AQ;TlQN- amaral Negll;i;an¢e page ._.-e.~_~
' lilumlz?i~l` . l
A"AGHMENTTO newman l:l Qr¢ss<:qmnl§llll

‘i(l`~l.se-a $eparélf,¢:. cause devine lonnie ea¢h-¢.=aus.e vfaéiim»)»

§Gl%l§§i'l F§leil\filf ioam€)-= .f!JB$-UEAAS§HQLZ¥G'RO$S

alleges lnsr:darendarll.;:(llam@lz-; waitedst,c-:Ql.z'-bc)`RAT,loN,_;.disa STARBugl€S;goFFEE ed l\iil?ANi'-‘

m'boes_ J___._ 'to'l§lll____ .
was the legal_(pr`§'>'dniaté). -ca'ilsa ~df;i:lamage‘s to plaintile By' tile?*lolluwlng--acts bi omissions‘~to-“act', defendant
neglnglilly-.pasadena:'clai’ril`agéit,§l?l_)l.ainlln~ ` ‘
bn wara):‘ lull,{~or Au'gu‘st, 2017 _
at,.@lace}: the S,t;a'rhucks store located on Pa.ci'fic\Ave nu'e~ irl Santa Cruz '

"fdéecnptipn of reasgrl_a.l'qr iiapl‘kty) 4:

Seniage- l$ac`:-ked`.tip_ in' t|'i"e linjes a_nd.toile`ts. STARBUCKS pursuant to‘. its-contractual and warr¢'lll“l'qlr1
.»" dbll'gaf?.f>.'n$c_.un;der:,ti;),ol_<ito-h_alre the pipes c'le;'a;r_'ed, A fEzll'lml;_'_r-_:r hired by STARB_LJ_CK_S_'snal<e_d the lines_:
" .'aild"-failedri:o=cle_ar'the clog, and/or'damaged a chel; valve‘vliit~h the snake, an`c"ifl;)`r!caus_ed tile _

check-valve"to fail duet`o'-e)‘ctceme head pressure_caused by .th`e clog.. `

Th‘e:eheek:\\ralfve?:fail_ure gaysed`many,ga_llons of blapk;llllatjér to‘.f|ood the basement c_)`f"=t|,l__e_
_ Pl“'er`nises-'a_s¢`depidted in-th`e f'hoi:ograp,hs a{tt~’ach‘e'das E)(HlBljl'"C. 'Th"is 'ri'=.‘éu`|`ted in damages‘in an
amount not less"l_l:ha'n.'$157,'- 84 as set'fclrth previously in this ,Cémplain_t:.

angel on
PH$M%:§§§¥;H ‘. memw CAU,SE DF AGT|ON- General Neg|\gence weelel:llwmal;:$f
. m E"|.IIF_°'"_LS.' SCHOLZ-GROSS, URSULA

Case 5:19-cV-00632-NC Document 1-1 Filed 02/05/19 Page 8 of 53

 

\.._.,r"

*Imtlsl Term”) llthe;
- the sd

. rm the last day §§ the month m hdi-i_cli the fifth snmversary §§ the R§nt: C§mm§

Case 5:19-cV-00632-NC Document 1-1 Filed 02/05/19 Page 9 of 53

 

 

     

w :: ,") In consideration of th§,mulual promises o§vensnts»and-' conditions herein ser
" ~ . ;‘| ::i"»|!" . .»1,1

main flee §f the Builrlmg and approximately " 4

patio space '(the` '*Premises") landlord shall '~h e~'tlie nonexclusive nght to use irest

‘ ' ` 2_.1 IU.- Thelm&al¥€mlofllusL§aseshallbeforlen(l@)M
commitmentan the.llexit Comm§n§ementl>ate 'as-'dell§ed mt Seotioii‘ 3 1 bellotti month

  
 
 

 
  
   
 

" ':“’Expirsh.oil pare“), unless_s§oner ten§ma.

  

w . . .\ .. esser-marrow -
',FsbrearyZS theremiofthelesseshallautomaueallyextenduntilthe ‘ '

». sueseed.lrlg starch 1 Promptly after the kent Commensement Dat§ landlordsnd Tenant

1 .' `sh`_'s_ll execute s memorandum :-s`ret,irl_g" the actual C§mmoncomeht Da"te _('ss distilled th Soetiou 11 h n n '

`1 2 2 below), kent C§mmenoement lists and Expizason Bat§ Fo'r purposes of this l.e§se',

'_ (_as defined m Secti§n

 

the word ”Term shall meals the lhlt_ls_lf leon end ;arl-y Bstensl§llt ~i'
2 4 below)

~ ` ` ` - Th_e'; lle§'se shall commence sipes deliver of- the Premises hy
landlord and sccepttnce §f the Prenuses by Tenant (the "Commenocment Dalle") Tenant
shall §'r he deemed to have sscepwtl possession §'f.the Ptemises unhleaoh of the following
const out has been satisfied‘ (s)_ landlord shall have completed any W" -
comply with Seotzons ill srid§' 2;

 

    
 

- " ~; slid (c‘) Lsn§lorrl has delivered a billy executed copy ;of this -' "fj
'I'.c§ant shall not be required to take possession of the P-iremlses prior to Ianuary 15 1996
(the "Schcdnlocl Dclivery Datc")

2 3 M.. PorthepurpossofthisLease th§term luiser
shall mean and refer t`o that pen§d of twelve (1'2) full consecutzv§ allendar months beginning
With the first full calendar month of the 'Ijerm and leach subsequent period of twelve (12)

M‘°“°°”"§”'”“"” _ sTAFlBUCKs
ssAL'EsTrstE

 

 

 

Case 5:19-cV-00632-NC Document 1-1 Filed 02/05/19 Page 10 of 53

eonseoiitive calendar months during the Term,'provlded that if the Teifm commencm_ on other
than the drst day of a calendar month, then the initial fractional month of the Tenn plus the
next succeeding twelve (12) hill calendar months shall 'constitute`.the first lease Yoar of the

Te'rtn`.
2.4 R;tensiog.

2. 4. 1 Tonant shall have the optioh to extend the term of this lease for
two (2) consecutive live (5) year period(s) (eaoh an “Eictension Tenn"), upon the same terms
and conditions as contained in this lease 'I'h§ rent for each Extension Term shall be as set
forth iii A.i'ticl'e 3 below'. To exercise an extension option, 'l_’enant shall give landlord
written notice by certifiadmail at least one hundred eighty (180) days prior to the then-
currént Bxpiratl§n Date (“'Tenant_’s Extension'l\lolice,"). Teriant’s Extehsion Notice shall be
effective to extend the Term of the lease without hether documentation except_as expressly
provided in Section 2.4.2,bo1_ow.

2."4.2' Atany time after Tenant has exercised its option to extend this
lease and the rent for the Extension Term has been finally determined landlord and
'l`enan't,. upon request of eithor, will sign and aemiowledge a written memoiandum.evidencing
- Tonant’s exercise of the option and stating the date to -wliich such Eiitension 'l'er_m will
extend and the rental rates that will be applicable during such E)ttensio'n Tcrrn.

. -- . heel T§hadt shall pay to landlord at the address stated -hcr_oio, or to:;.
, 4 such other parish or at such edler place as landlord may designate in writing, rent ass
follows ("R§nt"): . , . _ .

-Le_a_§_§ M opt hl Angug!_;. -

' seals Mhiieat _-ltent_ - .- - ‘
» 1-5 $2,900.00 '$34,-800.00~. .
6~10 $3,33'5.80 540,020.00

Tonaht shall commence to pay Ren_t and all other charges hereunder-on the [date~ that
is ninety (90) days after the] Commencement Daie (the- "R_ent Commenceniont Date") and
shall continue to pay Re_nt- in monthly installments on or before the first day of every month
thereafter during the Terrn. kent for any period during the Terr'n less than one calendar
motith shall he prorated on‘ a da\ly basis based on a three hundred sixty~hve (365) day year.

§;o;\ioimuoi.i.sw.is.ss 2 STAR BU 0 KS
REAL ESTATE

Case 5:19-cV-00632-NC Document 1-1 Filed 02/05/19 Page 11 of 53

3.2 Extegsion 'l"erm Rent. Rent for each Extension Terrn shall be as
follows:. 1

w My_ normal
Yg&r,§ Installment Rent

ll-lS $3,835.25 $46,023.00'
16-20 $4,410.64 $52,926.48

3. 3 §B£\_Jlil¥_ll€-RQ.&LL landlord aclmowlrd_ges that Tenant has delivered to

Landlord, in trust, the sum of Ten Thousand Dollars ($10, 000) (the "Deposit")_ as security
for the performance by Tenant of its obligations under this Lense. lf Tenant ls not then' m
default, beyond any applicable cure period, the D`eposit shell be applied to the Rent due m
months 57 through 60 of the lnitial Term' or, if not so applied, the Deposit or any balance
thereof shall be retlm`led to Tenan’c upon the expiration or termination of this Lease-. lf
Tenant defaults in respect of any ol"the terms, provisions, oovenants_or conditions of this
L_m_se beyond any applicable notice and cure period, including but not limited to payment of
kent and addidonal rent, landlord may, but shall not be required to, use, apply or retain the
whole orally appropriate part of the Deposit for the payment of any Rent and additional rent
in default or for reimbursement of any reasonable expense that Landlord' incurs because of
Tennnt’s default If the Deposit` ls so applied then 'l'enant shall, within thirty (30) days after
Landlord’s written request, deposit additional money with landlord sufficient to restore the

` Deposit to its original amount _

3 4 K§Y__MLO_U. Tenant shall pay landlord the sum of Forty~live
w Thous_e.nd Dollars (§¢l$ ,000) upon the C_ommencement Date. l- l d _ _- ._._-:.;-_

- § 41" ," coNlJl'_rr`oN on roe Pnslvrtsss, possession AND 'rl;NAl~rr " ` n
Ar.l.owsnce. 4 _ -

' . 4 l Congitign of the Premis§. landlord represents and warlnnts that,ns

of the Commencement Date, all structural parts of the Pr_emises including, without limitation,
the foundation, roof, exterior walls, plumbing, electrical and other mechanical systems

(n') are in sound condition and (b) are in good, workable and sanitary order, condition, and
repair at the time of delivery of the Premises to Tenant. landlord shall correct any latent
defects promptly after Tenant notifies Landlord of any such defect landlord represents and
warrants that it has disclosed to 'I'enant any conditions or resnictions within Landlord’s

actual lmowledge'thet would adversely affect Tene.nt‘,s store design, construction and use as
contemplated by this lease .

4.2 l.angilord’s Obligations. Exoept for (n) any work necessary to bring the
Premises or the-Building into the condition required under Section 4.1 and {b) removal of all
personal property and lixtures belonging to landlord or its prior tenant, landlord shall not
perform any work in the Pr-emises and Tenant shall accept delivery of the Premises in its
present oonditlon. Tenant may use or dispose of any personal property or lixtures remaining
in the Premises upon delivery. Landlord shall notify`Tenant in wn'ting when the Premises is

ready for 'l`enant’s occupancy

;;s:!sz\lul\ooml.l.smz.:s.ss 3 STARBUCKS
' FiEAL ESTATE

Case 5:19-cV-00632-NC Document 1-1 Filed 02/05/19 Page 12 of 53

If the Prernises end the Building are not itt the condition required under this A.rticle
on the Scheduled Dclivery Datc' then 'I'enant may, at its option, either (a) delay acceptance of
possession until the P-rem_iscs arc in the condition reguir_ed under this Article and pursue its
remedies unch Scc_t'ton 4 .;3 or (b) accept possession of the Prernises and complete all work
necessary to bring the P.retniscs into the required condition If Tenent elects to proceed
under the foregoing subsection (b), then Landlord shall rehnburse T_ensnt for the actual cost
of such work, plus an administrative surcharge of tifteen percent (15 %_) to compensate
Tcnant for its cxnployees" time, within thirty (30) days of receipt of an invoice for such
sums Tenent.’s and its contractor’ s determination of the cost of such work shall be final end
binding on landlord and Landlord acknowledges that Landlord can control the cost by
performing the work under this Article rn a_ timely manner. If landlord does _not reimburse
Tenant as required by this Section, then T.enant' may offset such sum against Base Rent and
all other charges until such sum has been fully reoouped.

4-.3 being in-De`liw_/§g£' of fg_ssessig'n. 'lleuant is entitled to possession of the
Prer_nises on the Scheduled Delivery Date.. landlord aclotowledges that Teuant intends to
start construction of Tcnant’s improvements on lanuary 28, 1996 (the "Construction Start
Date“). If the Coxnmencement Date does not occur within three ('3) months of the
Construction Start Date, Tenant, at its opdon, may terminate this Lcase upon written notice
to Laudlord. lt"Tenant elects to terminate this lcasc, landlord shall reimburse Tcnant for
all.of Tcnant’s expenses incurred tn connection with this Lease, including, without linntalion',
- site selection and lease negotiation’costs and expenses (including the allocated cost of in-. _
house_yersonnel).. Landlord` shall also return all monies previously deposited by 'l‘.enant, if
v.tif’ljt?. . _ _ . .

. 4. 4 "_l`___enan t’s Mllgm l_n addition to landlord s obligations under _ z
Sections 4.1 and 4. 2 above, borchard shall provide T'enant with an improvement allowsnce '
1 of Tcn Thousand Dollars ($10 000) which shall be paid through abatement of kent m the

h amount of Gne Hundred _Sucty~fwe Dollar ($165) per month commencing on the cht
..' Commcncement ~Date and continuing until the improvement allowance' ts fully amortized

5. USE.

5. 1 U__s__e. Tenant may usc and occupy the Prcnxises for a coffee store and
related uses including, at Tenant’s discretion, the remit sale of (a_) fresh whole and ground
coffee beans, (b) coffee by the cup, (c) cspresso-bascd drinks, (d) pre-packaged coffee beans,
(e) teas sn_d splces, '(t) coffee and tea related equipment and supplies, (g) books, magazines
and newspapers (h') baked goods, (i)`assorted salads, sandwiches and gourmet food items,_. (j}
seasonal`, promotional and Sftarbuclcs branded merchandise mtd (lr) other items that 'Star`hucks,
makes available for sale in the ordinary course of business at its other stores and for any
other lawful use that is not in conflict with a written exclusive use granted to another tenant
`in"the.Building prior to the date of this Leasc.

5.2Cr_)1nnlignc_e _u_'i`tl 1 L§w. During the Tcrm, Tenant, at its expense, shall
comply promptly with all laws, rulos, and regulations made by any governmental authority
having jurisdiction over Tenant’ s use of the Prcmises pertaining to (a) the physical condition

24663\10!\®00!.!.3£!!2.13.9§

oh t q sTAsBucKS
sen EsTATE

Case 5:19-cV-00632-NC Document 1-1 Filed 02/05/19 Page 13 of 53

of any improvements constructed by 'l-‘enant m the Premises; and (b) 'I‘exiant’s business
operations in the Prerui;ses. Teuaut shall not be required to make any seismic or strucmml
upgrades-, repa,irs, improvements or alterations to _t_he Premises cr` the Buildihg m order to
comply with the requirements of thisS cohen 5 2. Landlord, at its expense, shall comply
xvith all other laws, rules regulations, and ordinances made by any governmental authority
affecting the Premises, Building and/or the Property other than handicapped accessibility
requirements..

5.3 'Qpc;gtion . 'I,enenr` shall operate its business in such manner and at
such hours as 'l`enant considers proper in_'lf`enant’s business judgment_.

5. 4 B_nn__ty. Landlord shall not use or allow any other person or entity
(e)tcep`t Tenshr) to usc any portion of the Property for the sole of (a) fresth ground or whole
coffee beans, (b) espresso or espresso-hased coffee drinks, or (c) gourrnet, brand-identified
brewed coffee This restriction shall. also apply to ldcs`ks and carts

~6'. MAINTENANCE, REPAIRS, AND ALTERA',TIONS...

6.1 T§n§gt’§ Ob_lig§gg' ' n§. Subjcct to' the_prov“isions' of Sections 6.2., 6.3
and 9, and except for damage caused l')y fire or other casualty, whether or not insured or
wmh§qm?enant’s expense shall keep the Prend'ses in good order and repmr, j

'[_'irnelo_ding, but not limited to, maintaining all plumbing §HVAC, electrical and lighting

n`cilihes and equipment within the Premise_s, and the sidewollcs, landscaping, drnhrage
systems, store front, doors, and plate glass of die Premises. At 'l‘enant’s request landlord
shall transfer or assign to 'l‘enant- all warranties express or implied, under any contractor
subcontracts relating to any improvements or equipment landlord built or ihsmll`e'd within the
Premises, including, without limitation, the warranty for the HVAC system. - ‘
Notwithstanding any provision to the contrary, ’I‘e`nant’s obligations under this Section shall

‘ not include making (n) any repair or improvement necessitated by the negligence or willful
misconduct of Landlord, its-'a}gents, employees or`:sen'ants;_ (b) any repair or-improvement
caused by landlord’s failure to perform its obligations hereunder or under any other
sgreemeut between Landlord and Tenant; or (c) any structural or seismic repairs,
improvements or alterations to the Premises or the Building.

' 6. 2 lMglord’s Obligations. E)tcept for repairs and replacements to the
Premises that Tenant must make under Sectio_n 6.1, landlord shall pay for and make all
other repairs and/or replacements to the Prcmises. Such repairs, replacements and
maintenance shall include the upkeep of the roof, foundation, exterior walls, interior
structural walis, and all structural components of the Building. landlord shall not be -
required 'to maintain the interior surface of exterior walls, windows~, doors or plate glass and
store front (except where maintenance of the same is coused by Landlord’s negligence or
failure to perform its obligations under this Sec'tion). landlord shall make all repairs under
this Sectiou promptly after Le.ndlord. leems of the need for such repairs but in any event
within thirty (30) days after Tenznt noriiies landlord of the need for such repairs If
Landlord fails to make such repairs within thirty (30) days after Tenant’s notice (except when
the repairs require more than thirty (30) days for performance and Landlord commences the

 

‘ Mxoi\oomt.l,sB/m.is.ss 5 STAR BUCKS
REAL ESTATE

 

Case 5:19-cV-00632-NC Document 1-1 Filed 02/05/19 Page 14 of 53

repair within thirty (30) days and diligently pursues the repair to compietion), Tenant may, at
its option_, undertake such repairs and deduct the cost thereof from the installments of Reut
and Esliina;ed Moht_lil_y kent next falling due. Notwithstanding the foregoing, in the event of
an cmergency, ~Tenant. may _giv'e landlord such shorter notice as is practicable under the
chunmsta_noes, and if landlord fails to make such ~repairs~.immediately, ‘I‘enant may
immedintely undertake such repairs and .deduet" the cost thereof from the installments of Rtmt
and all otherchargcs next falling due.

6.'3 Mgr. .Upon the expiration or termination of this Lease,.` 'I'enant
shall surrender the Premises‘ to Landlord in broom clean condition, except\for ordinary wear
and m and damage causes by lite or other'casualty, whether or not insured or insurable

6.4 Landl_ord’s §ights. _If Tenant fails.to perform Teuant’s obligations
under ‘t;hisArticle_, landlord may, but shall not be'required to, enter upon the,Pre,mise_s, after
thirty (30) days prior written notice to 'l‘enant, and put the same in good order, condition and
repair, and the reasonable costs thereof shall become ,_due and payable ss additional rental to
landlord together with Te'nant*s next Rent installment falling d’uc=ai’tcr"l'enant~’s receipt of an
invoice for such costs. Notvdtlrstanding the foregoing, Landlord*s rights under this _Section
shall be subject to Sectlon 23.14.

has A_L_;'n' sic .

6.5.1 huu'al_l_m_pro_t@ne_nts. T¢nant, at Tenant?s cost, may install such
initial tenant improvements in the 'Pteuuses as Tenant deems necessary or desirable for-` the
.oondltot\.of Tenunt’s business therein (the "Initlal lmprovements"). Tenant shall submit the
plans.and specifications (the "l`.’lan's") for any strucuifal elements of the Initial Improvemcnts
to Landlord for I.andlord?s review and approval. Lan'dlord' shall haye a period of fourteen
(‘14) days -(.the "Revie'w Pcriod ") to review the plans landlord shall not unreasonably ’
widihold, condition or delay its approval of the Plans. landlord shall be deemed to have ,
approved the Plans as presented unless, on or before the last day of the Review Period,
landlord has delivered to Teuant_a written description of the specific structural items in the
Plans that arc not acceptable anda description of the speciiic changes that must be-made to
the P.lan's'to seciu'e l_andlord’s approval 'l‘enant shall either (a) submit modified plans for
approval; or (b) terminate the Lcas_e if landlord’s requested revisions are'not acceptable to
Tenaut"ih its sole discretion ‘l`he?review and approval process described above shall
continue until such time as Landlord has approved the Plans in writing (the “Fhial Plans").

6.5.2 Submuent lmprgyeme;l_t§. Af£er the installation of the Initia`l
Im'provemcnts, Tcnant may make such interim non-structural alterations, improvemean and
additions to the Premises lncluclin_g, without limitation, changing color schemes, installing
new countertops', tloorlng, wall-covering and modifying the layout of the tenant fixtures, as
Tenant deems necessary or desirable without obtaining Landlord"s consent Notwithstandlng
the foregoing, Tenant shall not malce any alterations, improvements, additions or repairs in,
on, or about the Premises which affect the structure or the mechanical systems of the
Builcling without Landlord’s prior written consent, which consent shall not be unreasonably
withhelcl,. conditioned or delayed. landlord shall be deemed to have approved any

§4“6:,3;101\50001.1,$£{12.£3.95 6 STA R B U C KS
R EAL ESTATE

Case 5:19-cV-00632-NC Document 1-1 Filed 02/05/19 Page 15 of 53

(.-

subsequent improvement proposed by Tenant unless landlord disapproves of Tenant’s
proposd` in waiting within foumean (14_) days of receian Tenant's proposal and request for
consent.

6.'-5. 3 him wore commercing any_ altorations, additions or-
improvements using outside contractors, Tenant shall notify Landlord of the expected
commencement and completion dates of _t_he worlr. Tena_nt shall not permit any machadc's’
or mateualmén? s liens to be levied against the Premises 'fo'r any labor or material fpmishe;d
to Tenant cr to its agents or contractors provided however, that Tenant shall not he
required to pay or otherwise satisfy any claims or discharge such liens so long as Tenant,in
good faith and at its own expensel contests the same or the validity thereof by appropriate
proceedings amici posts a hood or takes other steps acceptable to landlord that stay
enforcement of such lien.

616 gmcrshinend_@male£hnp… ms `F' fur 1 ’__t__dme\ an
_Fggy ish'mgs.

l¢5.6._1 All personal property, fumis_hings, machinery, trade iixtures,
equipment and improvements _(trade or otherwisc) which Tenant- installs in the Premises
("Tenant’s Property") shall remain the property of Tenant Upon the termination or
expiration of the 'l`ectn, 'l`enant may remove Tenant’s Property from the Premiscs no later
than the termination or expiration date. In addition, Tenant may remove from the Premises
ali items and structural characteristics installed by Tenant that arc indicative of Tenant’s
' bushies's and may otherwise "de-identify“' the Premises, as Tenant reasonably believes
necessary or appropriate for the protection of 'I'enant’s interest in Tenant’s trademarks,- trade _
names or copyrights: Tenant shall repair any damage to the Premiscs or the Bnildin'g caused
by such rcmova?l, including patching end filling holes. ln no event shall 'l`~enant retrieve or be
. required to remove any restrooms, flooring; ccilings, utility or electrical components located
inside the walls _or HVAC systems All other utility systems will be capped and returned to
a condition compatible with code requirements

.6. 6. 2 An}_f of Tenant’s Propcrty not removed from the Premises on the
date the lease terminates or expires shall be deemed abandoned and shall thereupon become
the property of Landlord. landlord may possess and dispose of such property provided that
landlord shall not use or permit anyone holding under Landlor'd to use on the Premises (a)
any tz'atl`emarlc‘, trade name, millwork, copylightcd tloorplan, copyrighted oolor'pal'ette, or
sign used by To_nant in the Premises; or (b) 'any item that is similar to any other item
protected by Tena'nt"»s intellectual property rights This provision shall apply under all
circumstances hlcluding default by Tenant under this lease

7. INSURANCE; INDEMNITY.

7.1 'I’A;ant’s Ipsurance. During the Term of this Lease, Tenant shall obtain
and keep in full force and effect, the following insurance which may ‘be provided under
blanket insurance policies covering other properties as well as the Premises and shall be
maintained with an insurance company rated at least A~Vlll or better in Best’s Insurance

;%3:\101\00001.151=112.13.95 7 STAR B U CKS
RE`AL ESTATE

Case 5:19-cV-00632-NC Document 1-1 Filed 02/05/19 Page 16 of 53

";'t°n°e dunhg the Tefm w ._.".' " lhe'l`enantfo increase
"* ._oh’l».l‘msuchumountsasaretherl" " ' ;

 

err _.. k _ _.4. ., .,..:;formmqmwnh
" _ form endorserth so the extent §f ar least eighty pmecul: (80%) cl the :insf le
- § - valiiecf ‘I‘cdiaiit’s trade fixturcs_, equipment au§ inventory in lhe; Pmediusm Durinrg the ` .
”I’emi,.Tenant shall usc tha . safrani any §d_rc_h pc "_".`S er poll of insurance for the » - - '
erreplaoemcns ofthcrasuredp@crcy unless .T d'§dst omaha. __ .>scmnnahctiieleese "- -»
Secuafi.»_ _hmeof landlord avail héva iia; indecent i_d_d any mathews '_
__ _ ~» __ ' ` andl.andlord ahall alall docuili`ei;ita which _'
g " te 'in’coidrdcctdon with the settlement clardy claim or"lcsc by Tenaht': Tcnadit’ _ y
. '. _ shall rich he contributing with _o'r iii excess cf any coverage which `- ':_j'_"_‘ __ _~ tv '._
= -:-.'myaiiiddeaudiamg . -» ~ '

 

-”r,-

 

   
    
  

 

 

    

 

 
 
 

   

» ` ` ' ` ' Burmg rlme ofthis - jj ~ .
obtain hud aec §'n' full force and elleci, inc lanewin ' inasmuch from aid insurance company
4 'a`h least A-Vlll oi_'- better' iii Best§s insurance Repo ’__,;., 11§_I_;!_icf'_f‘_ _ _ ‘

  

    

carried ayi.aiiarois 1 i ' d - -
Upan 'I`eddaidt!a request, Landlord will provide Teidasic valid car copy c'l`: the ceilith
evidencing Ls.ndlord’s Idisddrancc

- - 7. 2.1 .._ :.d '. Bodily injury, personal injury and property
damage hisuraidce (co ihéluglc without __ when ccntracuial liability covering landlord'

obligations cutler Scciion 7.. 5) insuring against claims of bodily mary or gleich, personal
-~izij_my or property damage arising eat cf or in connection with (a) landlord’s activities upcai,
in six about tha Premiscs, or _.(h') the disc cr occupancy ofthe Bdiilding iii a limit of riot less `
than Oiie Milllon Dollai"a (~$l` 000 000) for iiij.cry m or couch cf one person in airy one
accident cr occurrence and in jail admiral Qf' i'do`_t less than Tw'<;)_ lambth 1363131'5 ($2,0|0 000)
for`. injury shot dcash of more than one person many one accident or occurrence

~»»' a R-E~Ai. ESTATE

`- perfomian -any'chhgauon ca Tenant peri ' ;-:
1. failuseof'_ °, taunnorwanancymadcbchnant,hesemtobctmcwhenmade. Th‘is- ' _.--

Case 5:19-cV-00632-NC Document 1-1 Filed 02/05/19 Page 17 of 53

`.!'

1

landlord =Insusaacc sh511 bc pnmaxy wit11 scspcccio any claim casing aaa cf events that

. 9

   

 

‘ , " ` ’I’épani shall defcnd, mdcmmfy, acid.. hold
landlord and Landlm;d’s a cuts cfticcxs, dueccors, cmployccs, an`cl contiactors=harmless
against and limit any and iajmie's, cgsts eagenscs, liabilities losses,; damages ~ . .
miuncilons, suits actionsx ans`, penaliics, land demands cf any kind dr nature (includmg _ -
mscnablcauomays fccs)arismgmccnneciiunwiihanyandalldurdpartyclaimsausing
= -.inj’_ », fisch within 1115 Premiscs {h}i gay marginal accs»cr neglzgwcc 0 - ;

 

     

 
  
 

    

aceperfamaaimdstaisissa isaacs

   

indemnity`does iiqc-_ include 1115 mentionsch negligent acts 51.‘- cmissioss ofl.aiidlord cr fits

' agwis, officers contractual ora employees This‘indcmmcy shall stimvc lanninaiion c`)jf. this

 

Lccsc only as t`o claims arising .o_ui cf events that occur poor 16 _- _ _.j ' '

 

mju ' = , _, penalties ali demands 6§ any kind cr nature including
reasonable atforneys’ few by 55m behalf ofany perscn, cnuty, for governmental aui'iiont_y
»» ~_~ '= 1151 or arising out of (a)_ injuries oscumng'm'the:€cmmon Arcas cr any 5tlicr
portion cf chc Bmlding suicide 1115 Precrnses' (b`) say ` c ~.~
landlord orl'..andlord’s agents, emplcyccs, ssi indq)endent conu'acccrs, (c) any breach cr
default in thc j 1, . ce_o`_f any obligation on Landlord’s pari~tc be performed under this
Lease or-_ (51§ the failure of any represeniauon cf warranty made by Lsndliird hcrci'r'i. to bc

 

 

 

 

- usc when ma36. This mdcmmw does 1101 suicide the intentional cr ccgligcnt acts cr

omissions ochtiant or its agcm_ts,, officcrs, ccan cr employees This indemnity shall
swiss summation cf this Le`ase- only as t`o claims arisicg out of events that oscar pilot tc
carmine'_£ilon of ,;.ihc Lcasc

misci\ssom;¥$l!flz:w:g§ ..g STARBUCKS
, ,asiissiaie

Case 5:19-cV-00632-NC Document 1-1 Filed 02/05/19 Page 18 of 53

ap zimmermer ministry

8. 1 Envi;onmental Law. Th_e term "Environmentel Lew" means any
federal, State, local law, smtut'e, ordinance, regulation or order and all amendments thereto
pertaining to health, industrial lli;yg,'ie,ne, environmental conditions or Hazardous Stihstancos.

v .8,2 ,`(_~` I'Mdous §ubstanoo. _The term "Hazardous S__ubstance" shall.mean any
hazardous of toxic substances, materials or wastes~, or pollutants or contaminants as delined,
listed or regulated by any Environrnental law or by common law decision including, without
limitation, chlorinated solvents petroleum products or by-products; asbestcs; and
polycldodictated bipheoyl.

8.3 L,ag_lord’§ »Cov.enants. landlord warrants, rcp_res`ents, covenants -and
agrees ns .follot_vs:_

8`.3.1 'l`o the host of landlords lmowledge, no Hazardous Substanoe
has been released, discharged or disposed of on,_ under or about the Premisos, the Building
or the Pt'operty (or off-site of the-Premise.s which might affect the Premisea or the Buil'ding)
by anyll entity,' tirm»or person, or from any source whatsoever ,

8. 3. 2 La.ndlord shall reqoiro each of its employeos, agents,
conttaotors, subcontractors, tenants, subtenants, or any other party over whom landlord has
supervision or control or right of the same to comply with all applicable Environxneotal
howe ' .

- " " ` ` .¢ 8 -3 3 '10 the best of landlord’s knowlcd§c, there are no under§round_
' storage tanks on the Premiscs, the Build`mg or the Property, and no underground storage
tamm have been removed from the Premises, the Buil'ding or the Pr'opoz_ty 'l`o the best of w c
" landlords lmowledg'e, there is no asbestos or: asbestos containing material in. or on tile -
' . Frec'nises or tlte"Building, and no asbestos or asbestos containing material has been removed
from the Premises or the Btiilding. 'i`o the best of Landlord’s knowledge no facilities
involving the manufacture or disposal of any Hazardous Substa.nce or the use or storage of
more than live hundred (508) gallons of any Hazardous Stibstance per year, in`cludin'g,
without li’mitaiion, gasoline smcions, automobile repair facilities, dry cleaners, photo
developing laboratories junkyards, landfills,» waste treatment storage, disposal, processing or
recycling facilities have been located on or adjacent to the Premises, the Building or the

' Propert§c

8. 3. 4 landlord shall give prompt notice to Tenant of: (a) any
proceeding or inquiry by any governmental authority with respect to the presence of any
Hazardo.us Sttbstatice on the Prenlises or the Building (or off-site of the Premises that might
affect the Proinises) or related to any loss or injury that might result from any H'azardoos
Suhstance; Cb) all claims made or threatened by any third party against Landlord or the
Promises, the Building or the Prop_crty relating to any loss or injury resulting from any
Hazarclous Subshmc"e; and (c) La.rlcllord’s discover of any occurrence or condition on the
Preniiscs, the Building or the Property (or off-site of the Prcmisos that might affect the

;YEiol\M.wwiz.ta.ss 10 _ ' STAH BUCKS
` REAL ESTATE

 

Case 5:19-cV-00632-NC Document 1-1 Filed 02/05/19 Page 19 of 53

   
  

 

§ _. ‘ ‘ ._'. ) 513t-.: could cause 516 . 752 any part therebf;,to 116 mhtect _t§ any rash-rotten l
-;_0"11 oecnpan(:y or xi16 rif the Premiscs under1 any anrenmehtal LaW.

and perforth§all'i*ernedia:ueh and cleanup necessary 32 advisable mdremediate

 

   

 

;.‘an mage~£o pers¢nsz m, the ' '»' ' ` fmch
then Landle;dsiiallyromptly remwa ' "
germath 36 I£,_ teanVaId ys ’
day far eachtday cf delay

Shhstanaesmantmayuse 1\‘.'1.”l § , , _ ,,

use macherdance»with 316 Bavironmentat Laws. ®ther than using the _'_ ' 'jj`eiitg cleamng ,_ _
solvents ¢"‘1"63331; deter 351 11336 direht ;or induces responsibility hhs or audiex:lty to_ m33'age er
qontraltise; -jtransportat;en, generation or __ _f sal§ of any Haza);deus Suhstanea 113 the _

 

4 Premisdr, th6 Biiilding or the Property

" 65 263115136.~ . 7
' 351 16th protect arm

 

hold harmles` menardth

,I.endlorrl’s extrplo§tees, agents parents and subsidien fyem aud‘a , " ',33¢1 3111035,
1 - damage, 5551_, 63115336; or liability (tncludmg attomays fees) add the 66513 of repairs and

movements necessary to returci th6 Prennscs th t_h6 physi_._ cenditloa existing prior to

. _- ` ' any aeuvrty related te aity` Hazardous Subsmnce Cla;ms") ditem_ly arising 'oi'x`t_
of er atmbuiahla¢m Tenaht’s 35 T`enant’s agent3; acntraeh):s, ar employees qsa, manufaewre,
storage, release, _0'1_' dlspoml 61` 3 Hazardous Substahce en the Prantises er the Bur`l: j-_», -.
indemnity 316`ll sumve 135 estimation of this I.easa

 

 

" S_ _-5.12 Landlord di3ll pmtect indemnify tied 11613 hathrlecs'f['anant and
its agwis, efflcers, directors,» contractors, employees parahts‘, subsidianas, successors and
assigns ;-fm.j. a`nd_ against atty Claims directly 132 indirectly related to; (a`) a violation rif 62
:» ,_ ","__'.._sihillty h_t`rder Envrrenmcntal laws eiccia§r that rf such Claims erc directly rdated te
’1"63511¢’5, ar Tenant’s agents contractors or employees 1156, manufacture storage, release or
disposal g'f a`Hazardeus Suhswnee 53 the Prennses er the Buildmg, _or (h) 3 breadi di atty
rgprmtadon, warranty, devenaht or agreement cahia`ihed' m this Articlh. Thi`s indetth
shall smivivc the termination of this lease 13 the event of any governmental or court order
eoneeming Hazardoi__is Suhstances on the Prer_h`iser‘-, the Builchng er therde (not tenured
by *l.'énant) that precludes Teii'aiit from reasonable epcrtitien et=" its business 53 the Premises,

  

 

Uimwmm'wxz.iaas= : ll 1 STAHBUCKS
l REAL ESTATE

Case 5:19-cV-00632-NC Document 1-1 Filed 02/05/19 Page 20 of 53

l

Tensnt may cease operating and Rent and all other charges shall he`abated. If such
goventmentsl or court order is not resolved within six (6) months, Te'nant may terminate this
Leasc.

:9. ensures on DBSTRUcrroN.

9._1 _Mate;g`gl Damage.. If the Premises or the Building is damaged or
destroyed by fire or’any casualty which cannot, despite diligent, good faith efforts be
repaired _or restored v.dthin one hundred eighty (180) days following the date on which such
damage occurs, then Tenant may elect to terminate the Len_se effective as of the date of such
damage or destruction.- Within thirty (30) days after the date of such damage, the parties
shall determine how long the repair and restoration will take After that determination has
been made, 'l`enant shall have n period of thirty (30) days to terminate the lease by giving
written notice to Landlord.

9. 2 c er Dama e. If Tenant does not give notice of Tenant"s`
election to terminate as provided' m Secti'on 9.1,1hen Landlord shall, subject tc~ the
provisions of this Scction, immediately commence and diligently pursue to completion the
repair of such damage so that the ll£hrexn_ises and the Building are restored to a condition of
sindlsr quality, character and utility for Tenant’s purposes Notwithstanding anything
contained herein to the contrary,- if the Premlses or the Boilding is not repaired md restored -
within one hundred eighty (180) days from the date of the damage, Tenant'may cancel the
lease at any time before Landlor.d completes the repairs and delivers the restored Prendses
to Tenant. lf Tenant does not so temiinate, landlord shall continue to restore the Prexni‘ses.

'- ¢. ..In. the event of termination Lsndlord shall return any prepaid Rent and other prepaid

, amounts to Tenant` within thirty (30) days from' the date of termination of the Lesse

9 3 llmn_m_ed_lgnmgge. If dmnage or destruction rs caused by a peril not

required to he wanted against hereunder and for which insurance proceeds are not available,.' 1 _. . '. . -

l1~"€1!:}1~‘>.3: landlord or 'l‘enant may terminate this lease by thirty (30) days written notice to the - ‘
other of` ns election so to do and the hesse shall he deemed to have tenninated as of such
date unless the other party agrees in writing to pay for such repairs or.restoration.

7 9.4 Damage DQ ring Final.Two Years. If any structural damage or
destruction occurs to the Premises during the last two (2) years of the Initial Term or any
Extens-ion 'I?errn and the portion of the cost t_o repair the damage that is not covered by
insurance exceeds Pifteen Thousand Dollarsi ($15,000), either Landlord or Tenant'may
terminate the»Lease upon giving-the other party thirty (30) days written notice; provided,
however, that if landlord notifies Tenant that it wishes to terminate the Lease, then Tenant
may, ifit has not already done so, exercise its right to extend the term of the Lesse under
Section -2',4 whereupon Landlord’s election to terminate shall be null and void.

9.5 Lnndlord’s Rig'ht- to Termin§le. If' the Building is substantially
damaged and landlord decides to demolish the Building and not to replace it with n similar
building or shopping center, then Landlord may terminate this Lease if' it also terminates the

leases of all other tenants in the Building

§l§i“°"°“°°"“*’”'“"‘ n 12 ' sTAnsucz<s
' son tenor

Case 5:19-cV-00632-NC Document 1-1 Filed 0_2/05/19 Page 21 of 53

9, 6 Al_)_atement gf kept If landlord is required to repair or restore the
l?i'eiuises and/or the Bziilding under any provision of this Ar'ticle and Teiiant’s use of the
Premises is- affected, then until landlord completes such repair or restoration, Rent and all
other oharges payable by Tenant hereunder shall abate based on the degree of impact such
damage and repairs have on Tenant’s oparations within the Premise's as measured by the
proportionate reduction in either (at Tenant’s election) 'I‘enant’s sales volume or the number
of Tenaiit’s customers -

_§10. PROPEB.TY TAXES-.

IG. l Qefipihoxrgf_l?;gsl_frgpei;ty 'l`axes". For pmpasta of this Lease, the
phrase “Real Propjerty Taires" shall include gmeral real estate taxes and assessments payable
with respect to the` Pro‘perly that are imposed by any authority having the power to tax any
legal or equitable interest of landlord m the Property; provided, however, that assessments
shall be prorated and divided into the maximum number of installments permitted by law and
only the current portion shall be included' in Rea_l property 'I‘axes for any lease Year.
Notwithstanding the foregoing Real Property 'l`axes shall not include (a) any inheritance
estate, succession, transfer, gift, franchise,- or capital stock tax; (b) any income taxes arising
out of or related to ownership and operation of income~producing real estate; (c) aii`y excise
taxes imposed upon landlord based upon gross or net rentals or other‘ income received by it;
or (d) assessments for improvements completed prior to the Commencemen`t Date.

10.2 ngr_negt of R§§l mgm Ip;es. As of the Commencement Bate,
Landl_ord represents and warrants that (a) landlord has paid' in full all currently due Real
Property Taices, _ai'id (b) landlord shall pay when'due-all future Real Pi:operty. Taxes. The .
tax parcel number of the Property is set forth on §i_:hibit pp For each lease Year, if the
`Pi;eniis'es are not assessed as a separate tax parcel then Tenzint shall pay landlords as
additional rent, T.enant’-s Pco Rata Share (as defined in Section 12 2 below) of Real Property
Taxes in the manner set forth i`n male l_2.- If the Premises is assessed as a separate tax
" psroel~, for eachLesse Year~‘l.andlord shall provide Tenant with a copy of the tar.statement ~'
and Tenant shall pay the Real Property Taxes for the Premises' directly to the-taxing authority .
prior to delinquency, provided that the invoice or statement is received at least thirty (30)
days prior to such date. 'Suliject'to making estimated payments pursuant to Articl'e 12, ,
Tenant shall pay Re'al Property Taxes only as such taxes become due and payable during the
'I\erm (as c_lefined` in Section 2.1)_, prorated for the first and last years of the Term Tenant
shall have the right to challenge, at its sole expense, the Real Property Taxca and landlord
agrees to provide whatever assistance Tenant may reasonably require Upoii the request of
Tenant, and if required to preserve the right to challenge such taxes,_Landlord will pay all
Resl Property Taxes under protest or in such other manner as will preserve the right to
challenge-such taxes Ten_ant may challenge Reai Property Taxes if ’l`enant pays any '
protested amount to Landlord. landlord will reimburse Tenant for Tenant’s Pro Rata Shai‘e
of any refund of Rea.l Property Taxes received as a result of any can contest.

10.3 Person P Taxes. Tenant shall pay, prior to .delinquency, all
personal property taxes assessed against Tonant directly and applicable to personal property
located in the Premises.

24653\1(1|,\00001.!,5&'12.13.95

as _ 13 _ srinsuc:<s
san saint

 

Case 5:19-cv-00632-NC. Document 1-1 Filed 02/05/19 Page 22 of 53

10,~_4» wagon l§.-Protgh‘gn. Notwithstanding~ anything contained herein
to the contrar"y, if the`Buildi_ng cr the Property is sold or transferred or if'a "-change of'
ownership“ (_as defined m Caiifornia' Revenue Co'de Sections 60 & 61) occurs and as a direct
result of either the Real Property Taxes increase pursuant to a reassessment under the terms
of Proposition l3-, Tcnant shall oct be obligated to pay any portion of snoh` mcicase
becoming due during the lnitial Term which results from the second or any subsequent such
sale transfer cr change of owneaslnp.

11. U‘"l’l]`..I'I`IES. ‘I`enant shall pay for all water, gas and electricity used by Tenant
during the Ter`rn, all of which shall be measured through proper and sufficient meters or
submeters installed at 'l`enan‘t’s expense and maintained by Tenatnt at its option. If any such
services are not separately dictated to 'I`enant, Ten`ant shall pay eighty-live percent (8_5%) of
the charges i"or such services Lsndlord shall not charge Tenant a rate for any utility m
excess of the rate landlord pays the supplier of the service Tenant shall have the right to
sufficient utilities and ventilation necessary to support its intended use of the Premises.

12. 'IBNANT’S PRO RATA SHARE OP COMIVION A_REA MAII\T'I`ENANCE,
INSURANCB AND TAXES.

1_2 l Bn g;;g_i Dg§nitig'n§_. The terms "Lahdlord’s Insuiance" and "'R_-e'al
Prcperty Taxes" shall have the meanings assigned m Sections 7 2 and iO. l respectively

12. 2 12 ei£n xtign of Zngn g’ § Prg llag §hare Tenant’s Pro Rat'a. Share shall
be equal to eighty-live percent (85`%) of all utility charges other than natural gss, Landlord’s

lnsurnnce and Real Property Taxes and shall he one hundred percent (100%) of charges for
natural gas supplied to the i?rernises. Either landlord or Tenant, at its option and expense

may install electrical submeters and following installation cf such a submetcr, landlord and
'l"enant shall pay for electricity based on their actual usage _

. 12. 3 l§r_@t_s£gym§nt. Ccmmencing on the Rent Commencement Date, for
each calendar year of the _Term (pr`orated for any calendar year falling partially within the
Term), Tena.nt shall pay to Landlord as additional rent Tenant’s Pro Rat:a Share of
Landlord‘s Insurancc and Renl P'roperty Ta'xes (c’oilectiveiy known as "Annnal Additional_
-_Rent"). Piior to the Rent Commencement Date and at least thirty (30) days prior to the
beginning of each calendar year thereu.fter, l_andlord shall furnish to Tenant a written
statement setting forth the following: (a) the amount landlord estimates landlord will pay
for Real Prope_rty 'l~`axes and landlord’ s Insurance for the then upcoming calendar year; (b)
Landlord’s estimate of Tennnt’s Annual Additional Rent; and (c) a calculation of one~twelflh
(1_/12.) of Landlord’s estimate of Tenan_t"s Annual Additional Rent ("Monthly Estimated
Re'nt") Tenant_ shall pay to landlord the Monthly Estimatcd kent beginning on the Rent
Commencemen_t Date and on the first day of every successive calendar month thereafter
during the ‘l`erm Monthly Bstim'ated Rent for a period of less than one month shall be
prorated on a daily basis based on a three hundred sixty-live (365) day year. .

12.4 Becgnciligtjon. For each calendar year of the Tenn_, Landlord shall
furnish to Tenant, within sixty (60) days after the end of each calendar year, a statement in

Mxonmool.r.sn_m.xs.ss 14 `ST{-\R BUCKS
REAL ESTATE

Case 5:19-cV-00632-NC Document 1-1 Filed 02/05/19 Page 23 of 53

I

..

reasonable detail, including supportive documentation,. setting forth (a) Landlord’s actual
costs for Real Property Taxes and Landl‘ord’s,lnsurance for that year by category and
amount; .(b) the amount of Tenant’s Annual Additi'onal cht; and (c) the sum of Tenant’s
Mouthly Estimated’l?,ent payments made during the year. If. the amount of Teuant’s Anuual
Additional Rent exceeds the sum of Tenant’ s Monthly Estimated Rent payments, Tenant shall
pay the deliciency to Landlord within forty-live (45) days after Tenant’s receipt of such
statement If the sum of Tenant's Monthly Estimated Reut payments during the year exceeds
the amount of Tcnant’s Annual Additional Rent, Landlord shall pay the excess to Tenant at
the time Landlord furnishes the statement, or, if the Term has not expired, may credit the
excess toward the payments of Rent and Tenant’s Monthly Estirnated Rent next falling due.

12.5 l§_e_cp_r_ds. Landlcrd shall keep records showing all expendiun'cs
incurred as Landlord’s Insurance and -Real Property 'I.‘axes for each calendar year for a
period of three '(3.) years following each year, and such records shall be made available for
inspection by Tcnant and/cr its agents during ordinary business hours in the city in which the
Premi`scs is located . . '

12.6 le;mt_e__l§§_s_g_lu_ti_on. Any dispute with respect to Landlcrd’s
calculations of Tenant’s Annual Additio_nal Rent shall be resolved by the parties through
consultation in good faith within sixty (60) days. chever, if the dispute cannot be resolved
within such period, the parties shall request an audit of the disputed matter from an

-indepcudcnt, certified public accountant selected by both Laudlord and Tcnant, whose

' decision shall be based on generally accepted accounting principles and shall be final and

binding on thc parties li` there 1s a variance of three percent (3 %) or more between said
decision and the Landlord’s determination of Tenant’s Annual Additional Rent, I_andlord

' shall pay the costs of said audit and shall credit any overpayment toward the next Rent

l'

andfor lvionth'ly Estimated Rent payment falling due or pay such overpayment to Tenant
within thirty (30) days. lf the variance is less than three percent (3 %), Tenant shall pay the
cost of said audit ‘ .

131 ASSIGNMENT AND SUlBLElTDlG. Tenant shall not assign this lease and
shall not let or sublet the whole or any portion of'the Premises without the written consent of
landlord, which consent shall not _be unreasonably withheld, conditioned, or delayed

'l.andlord shall be reimbursed by Tenant for reasonable legal and accounting fees not to

_ exceed $2, 590 m the aggregate incurred' m Landlord’s detennlnation of the suitability of any

proposed subteuant or assignee thwithstandiug the focegoing, Tenant may, without .
landlord s consent, sublet all cr any portion of the Premi`ses or assign the Ixase to: (a) a
parent, subsidiary, afliliate, division or corporation controlling, controlled by or under
common control with Tenant; (b) a successor corporation related to Tcnant by merger,
consolidation, reorganization or government action; or (c) a purchaser of substantially all of
Tenant‘s tangible property iu the Premises, provided that, as of the date of such transfer, the
purchaser reasonably has a net worth of Oue Millicn Five Hundred Thousand Dollars

($1, 500 ,0{)0) or more as of the end of 1ts most recent fiscal year and the legal ability to
perform 'l`cnant‘s obligations under this lease For the purpose of this Leasc, any sale or
transfer of 'I`enant’s capital stock, redemption or issuance of additional stock of any class `
shall not be deemed an assignment suhletting or any other transfer of the Lease cr the

\

;s:,;;\lox\ooooz.xsmz.ta.cs 15 - STARBUQ|{S
. REAL tissue

Case 5:19-cV-00632-NC Document 1-1 Filed 02/05/19 Page 24 of 53

Preniises. Lsndlo'rd shall not be entitled St`o any consideration` m connection with any
assignment or sublet If Landlord’s consent is required for an assignment or sublease, then
Landlord’.s consent shall be deemed to have been given unless L_andlord notifies 'I'enant in
writing of the reasons for landlords disapproval within fourteen (14) days of receipt of the
request llnless released‘ m -writing, Tenant shall remain secondarily liable under the Lease
follown`i`g any assignment or sublease other than a Permitted Transfer; provided however,
that Tenant's obligations may not be enlarged or extended by any act or agreement of any
assignee or subtenant._ The assigning party' s liability under the lease shall tenninate
automatically if the _Landlord fails to provide such party with a copy of all default notices to
the assignee or subteoant

itt BEFAULrs; sentences

14 l Ieg§nt_s_l§_efaul;s 'l'he occurrence of any one or more of the following
events shall constitute a default and breach of this lease by Tenant:

(a) The failure by Tenant to make any payment of Ren't or any other
payment required to be made by 'l`c_nant hereunder, as and when due, where such failure "
shall condone for a period of ten (1'0) calendar days after Landlord notifies Tenant' m writing
of such failure; or _

‘ . (b_) The failure by Tenant to observe or perform any of the covenants,
conditions or provisions of this Leasc to be observed or performed by Tenaul, other than the
. - payment of sums due hereunder, where such failure shall continue for a" period of thirty (30)
days after written notice thereof from landlord to Tenant; provided, however_, that if` the
~ __nature of Tenant’s default' rs such that more than thirty (30.) days are reasonably required for
t its cure, then Teuant shall not be deemed to bc' in default if Tl`enan`t commences such cure a ',
-1- Within such thirty (30) day period and thereafter diligently pursues such cure to completion

.14.2 Mi_e§,i_n_llefgult. In the event of any such uncurcd default,
Landlor,d may-, in accordance with procedures required by law, pursue one of the following
remedics:

(a) landlord may terminate Tenant’s right to possession of the
Premise's by any lawful means, in which case this lease shall terminate and Tenant: shall
surrender possession of the Pr.emises to landlord within thirty (3(__)) days after written notice
from landlord to Tenant. lin such event landlord shall be entitled to recover from ‘I'enant
ali damages incurred by Landlord by reason of~ Tenant’ s default mcluding, but not limited to,
the cost of recovering possession of the Premises, expenses of relctting, including necessary
renovation and alteration of the Premises for uses similar to ’l`enaiit’s uses, and the Rent and
Additional kent as it becomes due hereunder If landlord relets the Premises, then any rent
or other concessions given to the new tenant shall be prorated evenly throughout the entire
term of the new lease; or .

(b) Landlord may maintain Tenant’s right to possession, in which case
this lease shall continue in effect whether or not Teoant shall have abandoned the Promisc`s.

;;sai\ioiiooeol.i.su!izns.ss ` 16 ' n STARBUCKS
REAL ESTATE

Case 5:19-cV-00632-NC Document 1-1 Filed 02/05/19 Page 25 of 53

in sth event renewed erisa be ensued to enforce 311 er handlers rights and remedies
under this lease violating the right to recover the cht an`d Addidonal`Rent.as it becomes
-dae hereunder

With respect to any remedy exercised by Landlord, Landiord shall have an affirmative
obligation to obtain another tenant for the Premises at a fair market rental and to otherwise
mitigate its damages .

14.3 …,- Thc occurrence of'eny onc»or more
.of the following events shall constitutes default and breach of this Leas_c by l.and_l_ord: (a)
Land`lord's failure to clo, observc, keep and perform any of the tenns, covenants, conditions,
agreements or provisions of this loose required to bc donc, obscrved, kept or performed by
Lantilotd, within thirty (30)_ days after written notice by Tehant to Lan'dlord. of said failure
(excopt when _th_e name of- Landl`ord‘s obligation' is such that more than thirty (30} days arc
required for its performance then landlord shall not he deemed m default if it commences
performance within the thirty (30) day pen'.od and thereafter diligently pursues the cure to
oompletion)'; or (b) the failure of any representation or warranty to he true when deemed
given hereunder in the event of a default by Landlord, 'I.‘enant, at its option, without further
notice or domand, shall have thc right to any one or more of the following remedies m
addition to all other rights and remedies provided at law or. in equity or elsewhere herein:
(a) to remedy such default or breach and deduct the costs thereof from the installments of _
Rent and Atlditional Rent next falling duc; (b) to pursue the remedy of speciic performance;
and (c) to terminate the l`.case Nothing herein contained shall relieve Landlor¢_l from its z
obligations hereunder, nor shall this Section be construed to obligate Tenao`t to perform
_ Landlor_d’_s repair obligations , .. . . 7 ._ .

15. coNDmmATroN

. 15. 1 lf any portion of the _Premises is token
under the power of eminent edomai_n, or sold by landlord under the threat of the exercise of
said power (t`hc act of Which` 15 herein referred to as ”conclemnation"), this lease shall
terminate as to the part so taken as of the date the condemning authority takes possession of
the condemned portion of the Premi_scs- -(thc “Condem_nation Dotc ”). lf the entire Premiscs
is_ condemncd, then the lease shall automatically teminate as of the Condemnation Da'tc.
The party who receich the condemnor’ s notice of intention to take (the "Condcmnaiion
N`otice*) shall immediately give a copy 'of such notice to the other party.

15 .2 '§.foggemgag’gg of the Prggllty. lf as a result of any condemnation of
the Pcoperty or any portion thereof (cven though the premises is not physically affected) the

'Pre_mises is.no longer reasonably suited for the conduct of Tenant’s usual business.in
Tcnant’s reasonable business judgment, then Tena_nt may terminate this lease at any time
alter Tonant receives the Condcmnation Notice by giving Landlord thirty (30) days written
notice .

15.3 gondomnation of the Builgigg. lf a condemnation of anyportion of the
Buildiu'g (even though the Premises is not physically -affccted) renders the Building unsuitable

cs;a;s")\tos\moot.x.smz.za.ss 17 , STARBUGKS
REAL ESTATE

Case 5:19-cV-00632-NC Document 1-1 Filed 02/05/19 Page 26 of 53

for use as a -.retail building in either party"s reasonable business jadgmcnt, then either
Landlor_d or- Tenant may terminate this Lease by giving the other at- least thirty (30) days
milton notice Notwithstandiag the foregoing landlord may only exercise its right to
terminate under this Sectl'on if landlord terminates the leases oi' another tenants in the
Buildi.n`§

15. 4 Besh;r_agg_n. Iftliis Lease is not terminated as to the whole Premi_ses,
(a) italian remain in full force and effect as to the portion of the Pr_eraises remaining
provided the kent and all other charges payable hereunder shall be reduced m the same
proportion that the area falcon bears to the totai area of the Fremi'sc_s prior to taidng, and _(b)
Landlord shall use the condemnation award to restore the l_?remises and the Bui_lding as soon
as reasonably possible to a complete unit of the same qualit’y, character and utility for
Tenant’s purposes existing prior to the condemnation Notwithstandih'g anything contained
herein to- the contrary, if the restoration of the Pnemises and/or the Building° rs not
commenced within thirty (30) days of landlord’s receipt of the condemnation award or is not
completed within one hundred eighty (180) days from the Condemnation Dat)e, then Tenant
may cancel the lease at any time before landlord completes the restoration If this Lease is
terminated, landlord shall return any deposits, all prepaid Rent and other prepaid sums to
Tenant within thirty (30) days of the date of termination of the Lease. '

a 15. 5 Ayyar ar.d landlord and Tenant may each pursue any condemnation
award to which it is entitled by applicable law. Tenant may recover from the condemning

, authority or from landlord (if Tenan`t can show that such amount was included m I.andlord’s
awatd) that portion o'f any net award or payment attributable to Tenant's Property, including
without iimitatioa,- the unamortized value cf improvements installed 1a the Premises by

' Tenant st Te;i'ant?s expense based on- straight~line depreciation over the Initial Term o_f the
lmse without regard to the condemnation Por the purposes of this Sections a "net” award
or payment shall marin the entire award or payment for such taldng, less the actual and
reasonable expenses incurred‘ in collecting such award or payment

. 16. SIGNAGE Tenant, at its cost, shall have the right to install or place signs,
awnings, or other advertising materials` in or about the P'ret`nises or on the Building to the
maximum extent permitted by law; provided that Tenant obtains landlord’s consent (a) as to
the method of attaching signs that will be permanently attached to the exterior of the
Building; (b) for any awaings; and (c) for the location and design of any pylon signs
landlord shall not unreasonably withhold, condition or delay i`t's consent. 'i`enant shall
submit plans and specifications for its exterior signs and awnings to Landl‘ord for approval
prior to submitting the plans and speciiications to the local authorities for permitting
landlord shall be deemed to have,consentétl to such proposed signs and awnings unless
Landlord notifies Teaaht in writing of its specific objections within fourteen (14) days of
receiving such proposal All signs and awnings shall be in compliance with all applicable
laws, regulations and rules Notwdthstanding anything contained herein to the oontrary,
Tenaat shall not be required to obtain I.andlord’s consent for any promotional or advertising
signs or displays within the interior of the Premises. landlord shall not allow any signage
other than -Teuant’s to be erected on the exterior walls of the P`remise`s or on the face of the
Building or on the roof above the Premises.

§::a;um\ocoot.tsmz.xs.ss ' 18 STARBUCKS
REAL ESTATE

 

deposits and prepaid amounts to Tenant if an51;. Tenan‘t shall vacate the .. ' '
t thirty (3!§) days after exercising the topti`on to terminate as hexain provided._

rules or ordinances with respect to outdoor seating,. and obtain all n_ _ , -
4- i. _. _».,£lioenses- for thesame;. 'l-‘enant shall maintain the outdoor seaung area exclusively serving its ' § -
t , customers in a reasonably clean and heat fashion . i .i .. ., . § i-

Case 5:19-cV-00632-NC Document 1-1 Filed 02/05/19 Page 27 of 53

._ ` ‘ "C'ONTINGENCY Tanant‘s ohl_i'gations under this llea"'se' are
conditioned on 'l`enaut’s obtatnmg, iadthin one hundred twenty (l?.l)) days of. the murnal_;
execution and delivery of this L'ea_se, any permits auditor listenses (includmg b`u_t not- limited to

 

conditional use perrmts building pertmts and vanances) that are reqmred by applicable laws

to enable 'I'enant legadl to (a) cohsujuct 'I'enant’s.-‘cmprovements to the Premtses in
accordance ..tvith t_l_ie Plans, (b_) to install ._'l?.e_nan_t s.~si'guage on the Premises, (c) to conduct its

4‘4l:»`usihess from the Pcemises, and `(t_l) for outdoor seating T.enant shall,- at Tenant’s espense,-
initiate and diligently pursue each permit andlo'r, license Landlor`d shall execute any

applications and shall provide 'I‘enant with such fucchec assistance and_.§" partition _as Tenantz
Smay ceqmce in connection with apphcattous for such permits~and '

1 ' lf. Tenantdoes
net obtain such pennits and licenses on loans satisfactory to Tenant- within such periud§ or iff

 

a parratt -and!or' license 1_'s not resolved or is revoked dating the term of this Le"a_s`e due to
landlords actions-_,- Tcnant shall have the right to tenninatet'his I.ease. 'I-'heceat’ter neither

party shall have any lights ot habdtttes under the Lease, and landlord shall return any

 

- 18 OU.TDO0R SEATING It' such seating is permitted by the local authorities
Tcuant,may provnle puttioor seuung_ for its customers on property owned b"y landlord

" adjawnt- to the Prermses at any time during the Term of this lease at no additional rental

T_enant__;~. at its cost, shall comply with all relevant state-,- municipal or local laws, regulations,~
i j pernuut' or

 

   

i_ ts.-“

Temurtation Date and may not give such notice prior to the time the Teuant has paid kent

.f_or tier (43.) I.ease Yc_`er_s and (b) shall forfeit the right co return of the security deposit as
provided in Section 3.- 3 and shall pay to landlord an amountl equal to the sindona 4i_t"any,
that has been applied toi rent due" in months _5.7 through 69 as set forth mi Sectio_n 3 3,.. Upon

_th_e date ‘l’enatit specifies for such early ternnna_cion, Tena.t'n‘:-` shall be fully and forever

released and discharged from._- any and all ohii'g“ati`ons, covenants or liabilities of whatsoever

kind or nature in law or equity or otherwise asising». out of or in connection with the lease or

any other agreements by tand between landlord and Tena'nt except any obligation or liability
' accrued before the E’arly Termin'ati`on .Date.

29. U:SB @F G_OMMON AREA_S-'. T`enant and Landlor'd shall each have the
nonexclusive right to use any and all appurtenances and easements benefiting the P-cemises
and the Bjuilding, along with sufficient Common A_reas to support its intended usc of the
Premises-. In addition to the foregoing, Tcnant' shall have th"e right of access to such portions
of the Bu_ilding outside the Premises as are necessary to enable '_l‘ena_nt to exercise its rights
under this lease Any changes additions o_c alterations to the Premise's`, the Pcopercy or the

mtonomdz.tsanz.ia.ss' 19 STAR BU C KS
' REAL ESTATE

d .. 'I‘.ENANT S RIGET _OP EA_RL¥ TEZRLM~IA'ITON Notvnthstandmg anythmg 4 `
- -;.4_ - 'ioontasned herein to the contrary, Tenant_', in its sole discretion; shall have the right to ~, 4
4 tecuunat'e' mclease any time on or after thelast day either third (3r_d) full Leus'e Yes'r- {the
- .» ;_"Barly 'l"ernunanon Bate“) 1114 order `to exercise this early termination right, ‘-l‘.enau't must
` 4(a) give landlord written notice at least one hundred twenty (1'20)4 days before the Early

Case 5:19-cV-00632-NC Document 1-1 Filed 02/05/19 Page 28 of 53

/

Buildi_ng shall not (a) impair access to, visibility of or frontage of the -Premises; (b)
materially affect the conduct of Tenant’ s customary business merei'n; or (c) detract from
'I'enant’s signage, create confusion regarding the business conducted m the Pi'emises, or
adversely affect thc presentation of _'l`enant’s_ exterior signage and storeii'ont. 'In the event of
any such interferenco, the Rent shall be equitably abated hased on the degree of interference
with ’l`c_if')ant’s business

21.- ACCESS. Neithe_r Landlord nor Tenant shall vary or permit to be varied the
existing means ol"' ingress and egress to the Boiid_i`ng and the Property. 'l?enant shall assist in.
maintaining thc security of -the landlords facilities' m the basement of the Badding by
keeping the rear gate locked, except ns required for the Te_nant’s use and enjoyment of the
Prem'iscs; provided, Tenant shall have no liability or responsibility to landlord or any other
person if it shall fail for any reason in keeping such gate locked. ,

22. 'I'.B.ASH REMOVAL landlord shall provide allocation on the Property
convenient to the Premises for a three or four cubic-yard trash container and recycling bins
for trash disposal and recycling exclusively for 'I‘enant’s use. Tenant shall pay all costs for
disposal of 'I`enant’s trash land landlord shall pay all costs for disposal of landlord'-s trash.

2"31 GENERAL Pnovr`sioNs-.

_ 23. 1 _ l Ce_rtificate. Tonant shall, no more than twice in any Lmse
Ycar and upon not less than monty (20) days prior written notice from Landlord,. execute,
' aclmowlodgo and deliver to any prospective purchaser or mortgagee, or to landlord on such
-_ pa;ty’.s\;behalf a» statement i_n writing~on Tenant’s standard form or on_snch -.other for_m as is

 

acceptable to Tenant, (a)_ certifying that"t_his ,Lease is unmodified and inqu force:and eH`cct ; :_;';
(or, if moditiod, stating the nature of such modification and certifying that- this Ica;'se,. as so - -\

moditlod, ls° in full force and effeot_); (b) stating the date to which the »Rent and other charges
are paid and the amount of any soomity deposit held by I.andlord~, if any; and
(c) acknowledging that there are not~', to the actual knowledge of the poison executing such
certchate, any uncured defaults on the part of Landlord hereunder, or speci§nng such
defaiilts if any, which are claimed Afiy such statement may he conclusively relied upon by
any prospective purchaser or encinnhrancer of the Premises. S'u'ch certificates shall not

' affect, prejudice or waive any rights or remedies of Tenaat against landlord

232 lAnle_§l_rLtQm_L landlord represents and Warrants to Tcnant that
as of the Commencoxnent Date, (n) Landlord owns and holds fee title in and to the Building,
the Ptemises and the Propeity; (b) the real property identiied on Exhibit A contains the
Premises described m Soction 1; and (c) there are no encumbrances, liens agreements,
covenants in effect that would limit 'Tenant's rights hereundor. Thc term "Landlcrd” as used
herein shall mean only the owner or owners, at the time in quostion, of the fee title ~.(or a
tenant’s interest in a ground leasej of the Proniises. fn the event of an assignment or transfer
of this Lcose by Landlord for other than security purposes, Landlo'rd shall cause its assignee
or transferee to assume the provisions of this Lease and Landlord shall deliver notice of such

" assignment or transfer and a copy of the effective instrument of transfer to Te,nant within
lifteon (1_5) days after the date of transfer. Tenant shall be entitled to continue to pay rent

.:::un;\|oi\oonol.t.$l$llzl;l.$$ _ 2 0 l STARBUCKS
REAL ESTATE

Case 5:19-cV-00632-NC Document 1-1 Filed 02/05/19 Page 29 of 53

and give all notices to Laii'dlord until 'i‘.cnaut has received the foregoing from La`ndlo'rd.
landlord shall deliver all_ funds' m which Tenant has an interest, including but not limited to
,'Ilcnant’s security deposit, _-if any, to Landlorc_l’s purchaser or assignee From and after a sale
o"f the Preniises or the Build_ing, landlord shall be released from all liability toward Tenant
arising from this lease-because;o£ any act, occurrence or orrnssion of landloxd’s successors
occurring after thc transfer of Landlord’s interest in this lease provided Landl`ord"s
pmchaser or assignee expressly assumes Landlord’ s duties and covenants under this Lease.
Nothiu"g hewitt shall be deemed t_o relieve Landlord o_f any liability for its acts, omissions or»
obligations occurring or accruing up to and including the date of such transfer.

23. 3 A;umg;igg. Each of landlord and Tenant hereby represents and
Warrants that this Leasc has been duly authorized executed and delivered by and on its
behalf and constitutes such party’ s valid and binding agreement in accordance with the terms

hereof.

23.4 M. Thejnval_idity'of`"any provision of this lease, as
determined by~.a court of competent jurisdiction, shall in no Way affect the validity of any
other provision hcreof.

23.5 I_ime of Bs§_§nce .Tir'ne is of the essence to the parties executing this
lease

23. 6 H_r£dmg§. Artrcle and section headings are ncta part hereof and shall
not he used to interpret the meaning of this l.-ease.

. 23.7 ', = ~ ~ -" '.. 'I'llisleasecontains`
. all agreements of the parties as of the date hereof with respect to any matter mentioned

_. herein. No prior agreement, correspondence or understanding pertaining _to any such matter
shall be effective to interpret or nrodify the toms hereof. This lease may be modified only
in writing, signed by the parties in interest, at the time of_ the modification Landlord
specifically acknowledges that 'l'enant’s employees at the Premises do not have authority to
modify the lease or to waive Tenant’s rights hereunder.

 

23-. 8 Wsive;§. No` waiver by Landlord or 'I`enant of any. provision hereof
shall he deemed a waiver of any other provision hereof or o'f any subsequent breach by
Tenant or Landlord of the same or any other provision A party‘ s consent to or approval of
any act shall not be deemed to render urmecessary obtaining such party’ s consent to or
approval ci any subsequent act. No waiver shall be effective unless it is in writing, executed
on behalf oi` landlord or Tenant by the person to whom notices are to be addressed

23.9 _l§ecor<__iing. landlord or Tenant may record a short form or
memorandum of Lease at its own expense At' Tenant‘s rcquest, the parties shall execute a
memorandum of Lease in recordable form giving notice of such nonmonetary terms as
Tenant may reasonably request, including Tenant’s exclusivity and option n‘ghts. li Tenant
exercises such opticn, upon termination or expiration of the Lease, Tenant shall, at its sole
expense, remove such recorded memorandum from title records..

3:r,nt“gla::utu\not)rn.1,'§13.'12_.12:,95 . 21 STARBU C KS
REAL ESTATE

Case 5:19-cV-00632-NC Document 1-1 Filed 02/05/19 Page 30 of 53

23.10 §§_ldlng__(_lg§_. IfTenant remains in possession of the Pr`e`mises or any
part thereof alter the expiration of the 'I‘enn, with or without the consent of Landlord, such
occupancy shall be a tenancy from month~to-month at a rental' m the amount of the Rent
payable' m the lost month of the `I‘erm, plus all other charges payable hereunder, and upon
the towns hereof applicable to month-to~ruonth tenancies

23.11 QQMM_ onept where otherwise expressly provided` m
this leasc, no remedy or election hereunder shall be deemed exclusive but shall wherever

possible, be cumulative with all other remedies at law or in equity

. 23 12 go di igg Eff_eg; Choi@ of L‘_.a_yg. The Lease shall he binding upon and
bcae§_t the portion their personal representatives, successors and assigns The Lease shall be
governed by the lawl't of the state where the Pret_niscs is located

. . 23.13 ' alien on i b ce a d A omni nt. 'l`his lease shall be
subordinate to all existing and future mortgages and/or deeds of trust on the Pre'mises, the
Bui_lding or the Property, and Tenant agrees to subordinate this lease to any future mortgage
of deed of trust and to attorn to Landlord’s' successor following any foreclosure sale or
transfer 1n lien thereof; provided that the mort_¢_§;age'e7 transferee purchaser, lessor or
beneficiary ("Laitdlord’s Sueoessor‘”) agrees in a written instrument in form and substance
- satisfactory to Tenant that Tenant’ s use or possession of the Premises shall not be disttu'bed,
nor shall its obligations he enlarged or its rights he abn'dged hereunder by reason of any such
transaction Notvdthstanding any foreclosure or sale under any mortgage or deed of trust (or ~
transfer by deed m lieu disreot), this lease shall remain in full force and effect

- 23.14 §§an Qr,d’s c£tc:cesr~l. landlord and landlord’ s agents shall have the
right to enter the Premiscs upon reasonable prior written notice for the purpose of inspecting
the same, showing the same to prospective purchasers or lenders, and making such ‘

- alterations repaiis, improvements or' additions to the Premises or to the Building_as landlord
deems'necessary or desirable Notwiths'tanding the foregoing, in the event of an emergency
requiring Landlord"s entry into the Prcmises_`, landlord may give 'l`enant shorter notice in any
manner that is practicable under the circumstances Landlord may, at any time,_ place on or
ab'otit lite Premiscs ordinary "For Sale'° signs, and landlord may at any time during the last
sixty (60) days of the ’Term, place on or about the Premises ordinary "For Lease“ signs, in
either case, so long as such signs do not detract from Tenant’s use of the Premise_s.. Any
sudt sign shall be no larger than two feet by two feet (2’ x '2’) When entering or
performhig, any repair or other work m the Premises, landlord, its agents, employees and/or
contractors (a) shall identify themselves to Tenant’s personnel immediately upon entering the
Premises, and (b) shall not, in atty way, materially or unreasonably affect, interrupt or
interfere with Tenant’s use, business or operations on the Premises or obstruct the visibility
of or access to the ~Prer_nises. ln the event o`f substantial, material or unreasonable
interference, the Rent and additional rent all shall be equitably abated if the interference
continues for more than twenty four (24) hours. In the event such interference shall continue
for longer than six (6} months, Tenant shall have the option to terminate the lease or
continue to operate with rent abatement after such interruption has ceased for a time period
equal to the time period of such interruption

25:§101\09001.1.5£/!2.13.95 2 2 STARB UGKS
` ' FiEN_ ESTATE

Case 5:19-cV-00632-NC Document 1-1 Filed 02/05/19 Page 31 of 53

.- f = " ’ Notlnngoontamcdinthisl.ease
shall lie deemed or construed h_y the parch hereto cr by any third party to create the
relationship of- principal and agent, partnership, joint venturer 0"r. atty association between
Landlord and Tenant. landlord and Tenant' expressly agree ‘=that neither the m'cthod 'o`f-.
computation of re`ti't- nor `a`n`y' aé't_ of the parties hereto shall be deemed to create any .
relationship between L'atndlord and Tenait’t iother~` than the relationship of L'aiitllord and
Tena.ut.

 

23 16 "tt m , ' .I'f! citherparty brings an action or proccedmg to
enforce th_c terms hereof .o_r declare lights hereunder, the prevailing party in any such action,
proceeding trial or appal, shall be entitled to its reasonable attorneys' fees to be paid by the
losing party as §xcd by the count

 

2`3.17 EQM§.L€_¢ Iii the cvcxit that either party shall he delayed or
hindered in or prevented front the performance _o'f any covenant agreemcnt, work, service,
.o_r other act required under this L_easc to be perforated b`y" such perty-, and su`_ch delay or
hindrance is due to causes entirely beyond its control .s_u_ch as rlcts,. msurrechons martial
law, civil commotion, war, -hrc, flood, earthqual<'e, or other casualty or acts _o_f _de,_ die

rmaiicc' of such covenant agreement work, servicc,-_ or other act shall he excused for

2_-3;13- -' "

 

' l:tiier_`e entered into and throughout the Tcr'm of this Leasc, the parties shall not di`sclo'sc any of

the tc_rins, covenants, conditions or agreements set fc_rth' in this lease or- any amendments

» t . . hercto, nor provide this Le'ase, any amendments hereto or atty copies of either of the same to '
any person including without limitation, any brolmi_s. l»a__ndlord hereby achmwlcdgcs that t
= : the disclosure `o_f__ any of the terms, covenants, conditions and agreements set forth iii this'_ 7

.. 1 - leaae, or any amendment -'hcrcto, tic any third party would cause material damage to '_i`enarit.'
lsotwithstandmg the foregoing landlord rhay disclose the terms of this lease to any current

or potential mortgagee or purchaser of the P.roperty who agrees to b‘e bound by the tenns of. ..
this .S`ection.

.-'23-.1-9 anl£cxs landlord agrees t`o' pay a brokerage commission to IHR

.Propertics and laches H. 'Roberts,- and 'l‘.enant agrees to pay a brokerage commission to

Epsteiii dr Assoeiates and St_a'ci Bisler,' int each case for services provided in cosmetic with
this I..easé. Exccpt as spccihcally identified in this S.c'c_tion handicin and Tcnant each
represent to the other that they have not dcal_t', directly or indirectly;, ih conncction with the
leasing of the Ptci_i`i`iscs, with atty other broker or' person entitled to claim a; comnussion or
leasing fees~. landlord and Tcnant each shall indemnify and hold each other harmless from
any loss, liability, damage,. or expense (includlng without limitation reasonable attomcys’
fees) arising from any claim for a commission or leasing fcc arising 'o_ut of this transaction
made by any unidentified broker or other person with whom such party has dealt

-;s:;iionoqooi.isanz:i_;ss _ 23 STARBUCKS
RE'AL ESTATE

Case 5:19-cV-00632-NC Document 1-1 Filed 02/05/19 Page 32 of 53

§3.20 Cngseg;s . When'ever the right of approval or consent is given to a
party pursuant to this lease that party shall not unreasonably wlthhold, condition or delay
its-consent unless sss Lease-exp_regsly provides demise

~34-. QUIBT ENJOYME.NT Withont limiting any rights '_I‘_enant may have by
stawie or common law, Landlo_rd covenants and agrees that, so long as this lease rs in full
force and effeot, Tenant shall lawth and quietly hold, occupy and enjoy the _Premises
during the Term of this lease without disturbance by landlord or by any person having title
paramount to Landlord’s title or by any person claiming through or under landlord

25. NUTICES. l?i'henever a provision 'is made under this Le'ase for any demand,_
nowe or declaration of any kind, or where it is deemed desirable or necessary by either
party to give or serve any such notice, demand or declaration to the other party, it shall be' m
w:x'.iqng and served either personally or sent by United Smtes mail, oertiiled, postage prepaid.,
addressed at the addresses set forth below or at such address as either party may advise th`e
other from time to time

To landlord'at: ’ _ Mr. Hein'z-P; Gross-
1335 Paciiic~ Avenue
Santa Cruz, GA 95060

Tn 'l`enant air l S_tarbuchs Corporation _'
' .` Aitn: Property Management Department
' Mailstop S'RE:$ "

` bymailtii: ' ' --P..D Box3llfl&'l
' ` ' ' ~ Seattle,WA 981`2‘4-196‘)‘

or by evehnghi delivery to:' 2401 Utah revenue Son_th
` ' ` ` " Seattle, WA 98134

landlord shall send a duplicate copy of any notice given under Article 14 to the attention of
the Law and Corporate Ai`fairs Department' at the same address

Notices given hereunder shall be deemed to have been given on the date of personal delivery
{or the iirst business day thereafter if delivered on a non-business day) or two (2) days after
the date of mailing

Ngor\mooi.r.smz.rs.ss ' 2 4 STARBUC`KS
REAL EsTA-.TE._

 

Case 5:19-cV-00632-NC Document 1-1 Filed 02/05/19 Page 33 of 53

`a
‘_+
1
'f“'n

` 26; NQ REL CE ON BR.GKBR.= 'Ihe§pames to, thi§ mae agree they ha§§
mor©ughlyreadthe'.j _ `” ' 1 '

 

~`_Lan§zor§*s mem m ammann y q `
Nun'iber: 332 36 '2'5 20 - .

Mq§x_'\udqo:;l.s_!:)_x`z_~.l`sj.zs_'
shaw

.1'2..5`. STARB;UCKS
' BEAL ESTA‘TE

Case 5:19-cV-00632-NC Document 1-1 Filed 02/05/19 Page 34 of 53

ama ")
:) ss;
CQUNTY OFSANTA CRUZ )

sears eat

 

en ass 15 why or seamen 1995, personally '_ ma P. es033,
personal1y 11110wr`1; to me (01: proved t`o; me en the basis off satisfactory dwide'nce)` to b.'e; the
perth whose name is subscribed t_`d the within instrument aiid_ achiewledged do me that he
executed the sameiin his authorized cnpacity, 3n'd ,th3t h'y; his signature en ihe nish'ument the
person, or the entity upen behalf of which the person acted executed the insb:unienh

 

  
   
  
  

M'ITQESS my hand and;=offic`ial- seal,'.

 

  
 

neva en mae

 

611 this 15 dar idl- Deccmher, 1995, hefere nie, the undersigned n Notary P_n ic,.n-""

and;t`oi‘ithe `State di mwash_ihgtdn, daly commissioned and swe'r_n», personme appearedj' " '

3 ‘ '~HOWARD SCHULTZ to aid intense to bia the chairman and chief executive dflic'er ef'.: --

__.;,-:. f-,.: STARBUCKe CDRPBRA.*§.‘ION a Was'hing_ton corporation the eoiphrdiien that executed the '

. ' - .:.~. foregoing installment and acknowledged the said instrument t_`o he the free and voluntary aet.
and deed fof said corporation for the uses and purposes therein mentioned and on oath stated
that he_" is authorized `fb execute said instrument

WI’INBSS my hand and official seal hereto affixed the day and year»this certificate

  
  

 

 

 

 

 

above written
`\\s\lnsbpg,s ;' _ .. . ` ' '
'-‘s ."¢ : ' , ' _ . _ .
_ is ¢_ ‘_a" Gé§i»'%% NQTMY PU_B a or the State di Washihgtdli,
“ '- ' ' residing at » ' 1 -'
_ Cornmis'sion expires
Pr`lnt N`ame':
wipr_\weal.rsnaz.n.ss . 2 6 STARBUGKS

“'" _ neal ESTATE

Case 5:19-cV-00632-NC Document 1-1 Filed 02/05/19 Page 35 of 53

. EXIHBIT A
` LEGAL -‘DESCRIPTION

° m most Number~ 005»076-?10»

That' certain tract of land situated` in the City of Santa Cru_z, Coun_ty of _Santa Cruz,
State of Cali`fornla, commonly known as 1335 Pacific Avenue, S'anta Cruz, California, and

described as follows:

Bcginning on the Westcrly wall line of Paciiic- Avenue' as
vddened, at the Northeasterly corner of th of Henrictta C
Kunitz as recorded' m Volume 121 of Deeds, page 248', Santa
C`ruz C'ounty ltecords; thence along said Westerly wall line of
Paciiic A-wermc No_rth 13°.40’ West 21 feet 3 inches tc_ the
`Southcastcrly corner of land of A. G. Bowman, as recorded' in ~
Volurne 240 cf Deeds, page 10, Santa sz County Recor_ds;_
thence leaving said Awenue and along the Scuth line of said
Bowman lot Soudt 76°01’ West 112 feet; thence S'ou_th 13°.41’
East 21 feet 3 inches to the Northwesterly comes of said I_ot of
~' ». chrietia C. Kunitz; thence along the Ncrtherly line of said
a ' -Kunitz lot North 76°0.1’ East 112 feet to the point of bcginning§»~ `

 

'._“." -' n . -' "`_ - 1. .

ngox\omox.cssnz.zs.ss l STARBUGKS
REAL ESTATE

`~I l

incomplete items of Landlord’s Wor'k:

Case 5:19-cV-00632-NC Document 1-1 Filed 02/05/19 Page 36 of 53

Ezmmrr_ a
DEI'.IVERY op PossEssldN `

Project Name: _ " Store #: .

Date Po'ssession T eudered:

 

Tenant: Starbucks Corpomtion

I“.‘@ndlordz

 

 

Pr_emises Add:¢ss:

Square Foomge:-

 

landlord and Tenant acknowledge and agree that the Premises was tendered to Teoant on the
Possess`ion Date noted above. .

~,- _Landlord’-s Work' 13 complete and accepted by Tenant, subject ¢q the terms and_
tJc.v;mditimxs of the lease regarding latent defects and completion d_f punchiist itsms.

Althoogh the items of Landlord’s Work indicated below are not complete, Teoant
_-'- hereby accepts possession of _the Premises and elects to complct¢ the unfinished items
__- -'i=:i. I.ondload’s expeos@, subject to me wyos and conditions cf die lease. .

..~.»; .~ feth hereby refuses possession of the P.Iemises bécau'se roe iwms of- l.andlord*s
;. Woy.’k indicated below are not complete - . . . , 1 ..

.___-"..~'.1.,

 

 

 

[Ad`_zch additional pagw if needed]

Fr'om and mother date hereof, -a.ll notices should be delivered t`o `Tenant at the address set
forth in Section 25 of the Le.ase.

 

 

 

 

 

 

‘.Landlnrd: Tenant_:

Print Name: Print Name:

Title: Title: Construction Manager

Dati,=.: Date:

1;dm¢'§f|\101\0[)!.'?\71.I..‘SPJ'|Z.}$.$S l _ STARBU CKS

REAL ESTATE

Case 5:19-cV-00632-NC Document 1-1 Filed 02/05/19 Page 37 of 53

// .shoohm Ahrhhoihohrro'
oohihiniz:cihh L:o,tioh'

'I`H_IS SECOND AMEISIDMEN'-_I’ TOj COI\MCIAL LE.ASE C'!»lmendmon’c'-')' is
made this 29 _______titty or Jaouar:i , 2013 (the herewith nhte, which shall ht; the date
offoil execution by both pariii=.s), by and between Heinz P. Gross OR Ursuiai M.~ Soholz-‘
Gros;s. (“I>_andlprd’j and Starbuoks Corporaiidnt, a Washmgto;l,oorpuzouon (“'l`on'n`z_it”).
Landiord and Tenant are sometimes hereinafter referred io as the “Par‘deo” collochoiy or a
“P`arty” individually t

IIALS

Th`is Ame_ndment is 'madowitirreforonoe to the following faot.s:
g _A. 'I`tharueoenioredmtofbatcortamCommorcialLdscdaiedmoraround ""’"
occemht=.t1995 ashmmdhdhyihncethmohsthmhhdmetttto Commet¢iii matteth of ,- ‘
August 9, 2010 (oollootive'ly, kercioafrorroformd to as die “ste”), coveran certain .
commercial property locaood tit 1335 P_a_oi`iio Avenne, Saoha _Croz, Caiifomia {thc
cspmmiscsvs) l

-' `Bt Cm'reniiy; die 'l`o`rro oftho Lea`so' is set t_o expose no .`Apn‘l 39 2016 and due . . . t
('13 E“.\'€ (5) year r€oéwal option to eioeiid tk_e' Ten:k ortho -Looisé remth : z::,-.

'. Ct; 'i`ho Pio'tioo now wish rp amend die loose upon too moos', covenants and - . 4
` conditions hereinafter sot forthf ‘ - r- _ ~‘ - ‘ ' ' '.. . .‘ ' '

. .- ~' -» . i~IOW 'HWREFOR-E,' in considorrrdon ofihe hinoiai covenants; promises and'
conditions heroinde set forth th'o receipt and soMcionoy ofwhioh are hereby
` aclmowiedgod, as of the Effootivo Dato the Pariie_s agree as follows

" .-#» AQREEMB\IT

1. _ REitois. 'Ih'o above.R,ooiiols are incorporated herein by mferqnce.

2. _'._{`__rg_z,. ‘I`hh Parii\os hereby extend the term ofthe Leasefor anadditional ten
(10) year period commencing on May 1, 2516 (immediatoiy and automatically upon the
expiration ofthe Terrn of the L`imso’ on Aprii 30, 2016) hud expiring _April 30, 2026 (the
“E):tended Term"), upon ike same terms and conditions as set forth m the Lmoe imioss
otherwise modified heroin_. Base kent with respect to too Bxioodod 'I‘oim shall bo as soc
forth m Paragrap!i 4 below,

3. _Extensi__________o__n. Landiord and Tenant acknowledge and agree tbat, as of'die
EE`ectivo Dato ofthis A_mondmcoi_, Tenaut shall continue to havoiho option to extorid the

Term ofthe Lease for o`no (1) consecutive live (5) year period (tho “E:rtcnsion Tsxm”),
upon the same rewis and conditions as set forth m tire lease unless odwzwise m_odiiied _

1
5241~58303 CruZ

STABBLJCKS

Case 5:19-cV-00632-NC Document 1-1 Filed 02/05/19 Page 38 of 53

  

h herein Basel{eotwithrespecttolhe extension teri:n, ifs_aid optioni`s exercisedby'l`enaof,

` shall be as sol forth in Paragraph 4 below. Landlord and 'l`enant acknowledge and agree
that,as of the Eifectlve Da'te of tbls Amesdment, coe (1) live (5) year renewal option to
extend the '-l`czm offlie loose remains

4 goggjggg;. Seeuon 3._1 oftlzel_,ea'se is hereby amended to specify the
following as Bes__e Rent payments for the periods outlined belew:

, Moo@¢ _
gase‘l'aos's 61 l went . wool Rent
'n'ded erm
- 511‘/20'16-4)30/2017 $4,351.70‘ sss,zzo.ss _
. as . g ..,..._
5/.1/2017-42`3012013 $4,992.26 h59,9t§7.106 - ` ss"’
511/2018 ~,~4130¢20»19- -35,1.47.;17 t sez,m.oJ--
24 . ` ' “
elmore soo/2020 35;301.59 ~ 353 619()6
._' ___ 25 '. ._ , .-,' 4r s1
-.s./,i'oase distefano ~ . ' ss,sso~.ss. ...-»=--3,55 525_53»~. ~
. 26 `. . _ l
y -.5/1oe21-4/30/20_22 - so,oae.?o~ ‘ s`72,030. 39 t
_ 27 ,. . ' ' . ‘:. -._'.'.‘ .'.\ '-
s;i/;>o.az soo/2023 address ' - 274,242.30 .
~1-; 23 '- - -~~--"" ~
almost also/2024 _ .$6,372_;51 $76,47,_0.09
. ' 29 ,
. ~- ,~- . 511/2024-4130/2025. es,ses,.es 378,764.1~9
§§ __H_ 30
511/3025 -4/30/202_6 '$6,750.59 ss'i,lz:'!.u
E)ctension Tm OEt_x'on: - "
31-.35 “Fais~Mathechsnt" .
. t . v asde§nedin$ectipn§ofthe First.
5/1/2026~4/30/2031 mmdmm

S. NoH_M. As of the E;&`ective Date of this Amendmenr, Seetloni!$ of the
loase' rs hereby amended end the following paragrapr xs added to the end ofthat sections

“Notwiihslanding anything to the contrary in the Lesse, notices g'i\en
hereunder shall be deemed to have been given on we date of personal

2

5241-5311¥3 Cn!z

§LAB_BUCKS -

 

 

Case 5:19-cV-00632-NC Document 1-1 Filed 02/05/19 Page 39 of 53

delivery (or the first business day theer if delivered on a non-business
day), or five (5) business days after the date of notice sent via certified
mail, or the seeoxid business day after notice sent by way of overnight
\qou:\'ier, eli ofwhieh forms ofnotio.e die'periies aeimowiedge and agree
shall be effective manners of delivery ofnotiees'uuder this Lease.”

 

6.. Miscensnsous.-

s1 §§ reuzsa:rm~m@ sessions nash wished wm used in this
Amen_dme;nt and not defined herein shall be deemed to have the same meaning ascribed to
it in the Leese.

6.2 Contimring-Effect. Except as speeiiicaily provided in this
Amendment, the provisions ofthe' Lease shall remain unchanged and in rini force and
effect lathe event of a conflict hetvirsenthe lease and this Amendmem, this Amendment -¢.,.~.
shall eontrol. »-e'

.' .:,,:_\1
'_,;:'--:.

. 63 Auth origL Each person executing this Amendment_: on behaifof a
-.- ~Pany represents an d permits thai it has the fail power, authority-, and legal righ* s to execute
. 1 and deliver this Amendment on behalf oi'- such Party and that this Ameodment_ constitutes
the legal valid and binding obligations of such Pz`xrty, its heirs, represehlstives, successors
1 .` , ..M __-._;and a.signs, enforer.*sbie against such Party or Parfies m accordance vnth ns terms

, ,_' n '_ _ . ~ . . 6 4 Approvai s_. Landlo_rc_i vvmra'ms and iepresers.~ to 'i`en;mt that
§ j _' landihrd has ohiainori_ any approvals from amy third parties, marking iender{s}` that are
_ 4 7 ., ~ necessary to make this Amendment enforceable against Landin`rd an'd_ eli such third parties
' ` . their heirs representativ°¢‘, s'uee:assors and assigns.__ Lm_¢lort_i sheii defené, indemnify and
_. seize harmless Tenant" from and against all losses eiaims, sri'errzsm:isl damages liabilities
costs and attomeys’ fees resulting from a breach of, or inaccuracy ih,` any of‘&ic
representations and remme set forth` m this section

` "`" 6. 5 §_g_ug_te_rgag§. To facilitate mcmillian of this Amendmrmt, this
Amendmeot may be executed' m one or more counterparts as may be commith or g
required, and an executed copy ofthis jimende delivered electronically by facsimile or
e-mail shall have the e)'i“eet of an original, cxesute§ instrument Ail oountezpms of this
Amondmerrt shall collectively constitute a_single instrument hui,' m makinv proof ofthis
Amen'rlnient it shall not he necessary to produce or account for more than one such
counterpart executed cry each Party heceto. lt shall not be necessary for the signature o£", or
on behalf of each Party hereto, or that the signature of all persons required to bind any
such Pa;rly appear on each counterpart ofthis Ammdment

6. 6 No Conslruotion AEM Draitsmzm. `No inferenee° m favor of- or
against any Pariy shall ne drawn from the fact that such Pa:i.y has drafted amf provision of
this Amendmezit or than such provisiouss have been draii;ed on behaifofsaid Party

3

5241-3&11&'.! sz

STARBU_Q}_<_§ '

 

 

Case 5:19-cV-00632-NC Document 1-1 Filed 02/05/19 Page 40 of 53

 

cwveasofthed&yandyearsetfar&ahove

STARBUEKS “RPORAEI`ION`,
.a Waslnngtan ompomi_inn

 

SwreBevelopmentAmams :'1-

snel-smcra-

Name

HEINZP 63.03$

' _ mdas'l`mstoz:and`l`mmof'l'he
Heinz GTMshvhgmdmedNovmwa,
1995

 

 

 

ss_f:-‘~M¢
ursu;a M.

 

,xm,

STM' UQ!§§_`

 
     
 

unions ._. _, .y, . f

 

-». :..:.".._..__

 

Case 5:19-cV-00632-NC Document 1-1 Filed 02/05/19 Page 41 of 53

EXHIBIT B

 

Case 5:19-cV-00632-NC Document 1-1 Filed 02/05/19 Page 42 of 53

   
 

N€En n-Sré;éiién“li iii*‘éh. rSi§BI‘bl;r¢;k?é. "~`15'@ guaranty fbiicf":.,'r’.,ium,`ningz, looks arisen
5’ ~' 25 ¢A'pr' '9;8 `,Hi.

by Ai't?t,o'rh:§;{" _.j`o"ejr-r,'i; _¢-_Ericj Bmgg§r'

' 1. FORAND lM‘fGGNSlDERATl'QN QF'HFe_'-.poiin\feitt§iiif'Thini Eivé' "|,'h`ii\i§i_z`nd _Eoilais`.and;
Nol‘loo~ (_'3_335‘,000;09); and.o_`fwa_ivér of boSfS~-lin‘ thai pe|iiw. 'jde_sic"='r_lb"éd' action `HEINZ» l__=“. .G'R,'G'_S.S 'and'
`-uRsuLA wla scc-.IQ ' `-GRD£SS,: hos§;aiid~ qnd'~wlrg,:ajpa"rne"nsln;z n enqs's_f_uv¢_rlie mus;r, by its
‘ 'e,i§s,' mounting represénrauy‘és. -suoce`§s.oirs,- 1nssig_ris§, r§céiv_érs,- eonsorvators,
l ' ';4.@__1 .or;nre;roragoin'g_ rising c¢n§cuvér_yir'¢rqrrea»w.fas 'cl.almam‘s'-).-§ijci_ho'reb;z~
~ . `. , _er ' __ 'addititrand¢di§cnarg__e.sjlmaucl§s;cenpomnow,-.é Wasnington_cor‘p'orarron`
'dl_bfa STALRBUCKS_?-., FFEE':.COMPAN¥~'("S_iarbUQ};S'~‘~), _it$isulisidiari'es'and-fofliliatés `alin`é! th`éii' réé§éctwe*
among zdir_eclors;- empioye:es; h_eirs=,;'o')’cenurors.:gdniinistrato;r,é.j insurance commonwech agent¢;.
4suoc:¢a:-~,'scr‘r§r .an`d a“`sisig'hs`-(PH` "o‘f~ the. foregoing being collecdvoty referred ltd for convenience "as the»
“Defendants"). finn 1 zann_rbarl>r.acr;§pjs:, @n'sés manion ol§irn§.~demann§,, deniaga';, costs ..toss pr-
`§’sérvl'cési !'ek|iense,st, mp§er`i§a'tion. obligations tir.|_ia'biilti`e"§."of~ whatsoever -l`&n‘d of ni$ttire ai‘-|`a"w ;or in
§i@ti"if¥-, knb`wi\` and -iinl.’<noiqn.»fle>dsfino. Ha§n§d- _to' exis`t; or'.nriiich can ever nnwa:nor'an§e.»our~or criterion
n’€na`=iiiiein"’con'rfiét':tioit¢with -tii§plgmtzlng$lnst£\ll%jiijby=$té?bti¢lf€ or its.~,ogntr_aotor§ at:th"e Derrtiser_.i Premiae's;
§§S_cribed__ below .'oi-‘-= relath tci»the:nr,,et;crs set.iorth .i_n- that certain Cornplaint_-No..‘QV 1_33783._ entitled
HEN|.Z‘-._GRO§S ti. `§ .BUQKB"COFFEE;BDMPAN¥;»‘Bn_.f! DO!ES. 1_ TO.. 50. `.E_itt€_,il_,f fi@'_d. in th'S.up€.riQ!'
G_o,un of the“Stato:_Qf, ,_ _. _r_fomia. -C`,ouniy of:Santa::Gru; ,(atl of the foregoing `baing-;oo||e¢tii'l§iy referred to for
convenience herein gs_-:ithe "§laims"). '_t`he C.|§i,ipanls hereby authorize and£'dlreot mgt;paymént;.of'the
aigrosaidps_um be made by.ch§,ok.;or dfafi~'pa¥a_t§to:"to“the_ attorneys»ott record of_,_l=l_l=.tt_\lzjl=.", GRDS,S.ln-th__e
aforementioned;octionand. sarah checker draft horoe,l_ivaigd'to. said attoma_ys 1113 <Giaii_nantn.will dismiss

  
 
    
 
 

 
 
  
  
 
  
 
 
 
 
 

  

    
 

 

 

 

Wi_.fh ‘Prej`rr§d,___ic§§§._gp'_gg;e;__“ref§_r§nce;l"Cornpta`ini‘a'rjd,a:ll¢ofhér Iéwfsuit$`relaied to me.O|almc.

 

   

nn @vsdenm swrn»oksnwananwmenmofnec

   

  
    

    
 

     

gertz PL-`r§ross-i-ziihs` mdan em-r'§.r 1995 z

          

    
 
 
 
   

 

   

' ‘ , ~ 1` ' 1 -` - t is--éo;iitnowl ' .vns.w " v _ r.. nw .oz.ra'wn§.eratwn..
' ,a_`t_L §§E_§"§'e,on»§pa§o}ggcgnio by ' er 31 ‘ gen iiihc”§§_lri_sfrumentsf._.'rhlch-lafin un' er theft._ea_sed' ‘

¢.,.. ».'- ,¢ ' "'.*" -"a‘ ,'=- "'“'~ v ~ 1 ~ - ., . _.

v §§@r§eg-;§nrnn rem rd;fqags=pr~e);§@qrwn or.nrsj_serrler;;egr ang;n@r§ase ny air panés. As»aqd§riona_r. '
‘ , risid,emilbn_. C“@\’ii’ti=“‘»’ts Wii¥ v§it.fi§§ni;th§~roof~'iriéi¢iiéd.on the‘i`.éas'éit§i"fe'ri!i$&'fiif;Wé'i-’§)‘Yeals"ff°m fhi'>‘

7 . _fd_i'=¢§ éf'exocution`of'»t¥iié,$ot§$mont.and~Release_M`aii'nmos,- liy"re_$poniiing;-to r`e_péir any leaks-iri such 7
` - , f,, ~ roof wlt_hin,`_'rive (5):da3{s-~ali`\er'receipt of written notice (incii_rdirrg notioe by rqc§§iinlle) given to the Léndlo,rd . . `.. .
' ' - ,Htt'he boa§éd Premi‘§és.¢ ar.id`nboeedlnn themafter:wim due-dilige,r'\i__>'e§:,to cnmpi_eie.su¢n-ir;e'palr§= Eunher, t ,

j she cléimémé qgre;éi”r¢»ne,spenal consider_anoiis§nii;'qh'ralnn;

 
   

,‘ . ~ 3.- "i'h_ei_|ia_i_`)itity for Such Ciai_ms-:ls denied by the Defend_'ants and this tinafl' compromise and `
`=`s'et,t_i`am`ent tj't"er'e'of~_ét`l"a'lt n`e`iior Bc:t`reatci‘.|.as ailz';a£jiimi§sion»of‘liablli,t\ibrré$poll§li§.illt;r'a`t' a`hy time,: for-any

_ _ purpose Both .'.M`rbuck`s and .the~' ACtelin'%_ra'*nt_,s agroo’“to keep.~'tlre Ctaim's_a`nd thé.‘torms‘ `and conditions of

-thi?a‘ S_ettle'rnent _a'n'd ‘Relaa'sfe' stri£§y“-.'oiat\fi_de‘nti§t§f§nd to refrain 'o'ompleteiy and entirety from making

' ' -dispar`a’gtng'remart<é'fa?bouttheother€orittieli"reta'te'éié_r\'titiés"to‘third"‘pa`rtlos. -

 

4.. rue-provisions or section 151-raping cnn-cone annie stare of california are hereby
express|y'waived 'a‘nd the Ctaimants understand that said section'proiride\s:'

A:general rele'iase does:_'not e>rt"enc_i_ to'-ct_aii,n§ which 'th"_e, creditor `Zloes' not
know or suspect to exist ln his:.,favor at tho time~of executing the releasel
\?hiotr:li known by him must trava';materi`aily~.affeoted` his settlement with
`fhe;,d:$b.to!'. '

5,, This S‘¢niement~ and quease contains t_h_e entiro_' agreement between the parties hereto,
and the terms of this,agr`eement are contractual and not-_a mere recitai.

B. The _Clairrian`ts-rep‘resent that there- are no llens. claims or causes of action against the
settlement payment and if‘any such liensl claims or causes of action exist-, the Clairriants-agree to pay
them or méko.some"oiher disposition which will not prejudice th'o `n'ghts of the partie$ being released
hareunder. 'Accor_diqgly. the Cla‘irnants hereby indemnify and hold harmless thcj parties herein released

Case 5:19-cV-00632-NC Document 1-1 Filed 02/05/19 Page 43 of 53

  
  

from a`riy s`l.ioh liens olaims,- .or causes of action from any person a'hd- agrsé- to defend th6 parties hérei`n
‘rsleia"ssd frio'rn any such 'oia`ir`ri§ whether groundless o'r not

The C_l'aima'n'ts state they have;caremlly read the foregoing Seti|smenl and R'elea__se' and' know the
contents theiréo'f-, and sign .the same jas'- their own free act and i_t is thelr intention to he legally bound

: 'thereby.

,-STARBUGKS CORPORAT|ON
.a"ll_\'a`shlng'_ton corporation

 

 

" ` ' 'ortsumn sonoLz_oRossj '

HEINZ` P. 6R_OSS: L|V|NG TRUST

   

 

  
  
 

 

    

 

'~ or

URSULAM SCiiGLZ-6ROS_S. T l_JSTEE_§/

. As».,oonnsol.`for Claimanls, l approve the'ioregoing‘$ettiomsn_t. and Reisase.

 

inconsistch BRHQQEF.ESQ.

,THI_S DDCUN_¢ENT MU_ST BE SIGN,EB lN _FRONT OE A NG.T§RY AND §L_L_' SIGNATURES
ACKNOWLEDGED B_Y TH_E NOTA`RY

 

 

 

Case 5:19-cV-00632-NC Document 1-1 Filed 02/05/19 Page 44 of 53

 

S_TAT`E` O`F viiAsHiNGToN ),
»60uriiy oft<mg i`e ss

 

. , " ` ` M_. betora' m§, the undersigned a' Ni`:it"air_.y P"ubiii':' i_n
and `fo_r. the' St_at_e of Washington.- personally appeared Art_h"u_r Rubinfeid to me known _a_s or providi`r_-ig
§ satisfactory evtdenga that he i's th`e' Senior \T_ President of Starbucics Qorporation. _‘a Washington
corporation the corporation th_a_t- executed the f_g_regoi_ng instrument and acknowledged the said ihstmment_
-.to be- the free an_d yoiu_ntai_'.y; act -_and_ dead of said corporation for the uses and purposes- therein menii¢'ine_d.

and stated that iie_' is authorized t'o_ execute said instrument

 

umw iN Wt'i`hiESS Wi=iEREOF,_ i have hen.`mt'o set“my hahd` and affixed m"y. ofticiaiw heai the day anci"
year last wntien above _ __ .

    

 

admin - '_ery_ 'Pi,ibiic inand for the State` n Washington
_` phil EM@‘; -Re_siding_ at Duva|i. WA `
1 §:S.`;:_Y ....,- 1 _ 4_Niy mmmtssion'expires:11-29»_9`§
_§§.~M‘%\W ‘ Pnntname: PaingiaA agiin-. _
` §`§§ i£;¢ §1..'6’.§
cit %`»'YW'§"§§ 1 ”
- §§ -'_¢uun»' %,.Q`¢'q`?
“`#e?"€ ei='*¥t th

mountle

 

 

 

   

Case 5:19-0\/- -00632- NC Document 1- 1 Filed 02/05/19 Page 45 of 53

 

 

' SMB of emma
amy di `SAHFA 1111

 

m ‘2-3" 1993 ‘ i§éfbr'e'-'me_. HIE mms ..IQ‘M;" ~

 

 

s la ' °.*"FE- ' ' Wawne-_b_soms_n'~ aae'amsoos.no~r.mvmu;-
§ personally appeared HEHZ P.~ moss im_n nnsom tie scoonz~snoss
NAME{S)GFSIG}EH{§)

`t'o be thé person(s) whose name(s) is/are'
subscribed 1b the within instrument and ac.-
know!jedged `t_o me that he/,she/`fhey executed

‘t`-‘h`e same in his!her/thelr authorized
gapae¢_.iiy(iee_s:)`. and that .b.y weiner/their

'~ signatu`fee(j$) on the ihs_trumen`t`fhé pr_s__rs_c>r'z,(s.).l
l c>..r!`fii`e .-e_n‘tl.i`y .uP'Q'n behalf of which thai
gerson(§) a»ct‘e_d, executed fines instrqmem'.

 

   

e ' ,J."-"-- j §i?f;ough the .da`ta below is_ not required by l`aw,- it may prove vai_u__a_t`»i`a to _per_suns ré._iying on ihb documé'nt er_i:_;i cou|__d prévén't`;` _
" ` f_¢adf.iu|'em r`eattachmem of this toim.

 

 

 

 

 

 

 

 

" '.' f ' . _ ' -. “

 

 

§AE$C!TY CLNMEU'B.Y SFGNEB HES.GB|FT¢UN O§F AT’[AGHED D,.Q Cl_-*.M_E!€T

13 mims ' ` `

BGHEQRATE-.or-'Ficzn'

.,m_£.,s, ms on TYPE oi.=¢nocumsm

U"PAR‘§INEB($; l:] ames '

_ ~ GENEHAL
13 ATroRNEY-iN-'FACT _ 'NBMBER oF"P.AeEs

`TRUSY`EE'(S)

summame sERvATOB .

.oTHEa:

one o'.F oocumem
_ ssesssessss:;sssssss@ ,
siewen(s) owen mm NAMEQ Aao've g
\` .

 

./:)»”./.v;~»€/./:.rv:/:M./:/~ff _/¢)c/:¢-...»:/:/r/:~/:,W_/:rr M¢Mf JsG/:/./::»../' .»¢/:/~ _,/;/A/.:'* J&'l

0_1993 NAUCNAL NOTAHY ASSDCFATWN * 323§ R¢mmm Ay¢§.. P.O. BD¥ 7184' CBROQ£ F.'U.K- GA.§ISQS~?‘|QA

  

J

Case 5:19-cV-00632-NC Document 1-1 Filed 02/05/19 Page 46 of 53

EXHIBIT C

Case 5:19-cV-00632-NC Document 1-1 Filed 02/05/19 Page 47 of 53

    
  

.e `QWH`
as sss

 

 

 

    
     

new

20"17 16

 

'1:3:1."#';»4;

513th ._ ruz:-. ri

   

 

,_.,.~_..... m _.-- .,_ ~.~- >...._`.,~ .,.,__ .,.,,'..._ ., ' -,,_,,

  

 

._ _... ~ - ~ . ,< . .
" '_"==.z§ n \= ¢=.w _l bca y="_r_~:'r,g r_=' o,u_c.n__h¢-¢r.-\ np.n :
i - . __ - . t _ . \ w , .

   

" _ : ANYT'MEF»LUMB¢NG

. z ' '» -. .e- . -‘ . -' ..~- 7 .
-' ~ . - . . ~ . ' 4,-- - 1 7 - ' " `-.¢su';"m-¢.a»m~ca..cru-u'v.uv-!»=\~ '
'»`.\ \.`a\'_\.»_\.¢"_:'.l'd=bf'd~i_`¢¢c~¢"¢.l harm P;an_,.¢ '- _ _ ¢_ _ 'UG '_ _ - _ __ § . ` . .

 

`.` -.:" - w

 

vw

 

   

\
. \'

 

Case 5:19-cV-00632-NC Document 1-1 Filed 02/05/19 Page 48 of 53

 

 

 

 

19-Cv-00632-NC Document 1-1 Filed 02/05/19 Page 49 of 53

Case 5

. ._.._. ...».<- .

___, .

 

 

 

 

Case 5:19-cV-00632-NC Document 1-1 Fi|§d'_QZ_/O_5/19 PQQQ'5O of 53

s
l
1
|
1

 

Case 5:19-cV-00632-NC Document 1-1 Filed 02/05/19 Page 51 of 53

\.

 

 

Case 5:19-cV-00632-NC Document 1-1 Filed 02/05/19 Page 52 of 53_

 

.- _.. )e-_.¢.

 

 

 

Case 5:19-cV-00632-NC Document 1-1 Filed 02/05/19 Page 53 of 53

 

. - '$* '1'¢€' ' "
¢‘-_ :,v“:¢ -_é'¢,_ ~ mg yes - __ ,. ‘;: ,:;~: ejv£ i‘¥-'~M‘&':

a.i‘x`.¢`,-. ,_.{`».s~ `_-"§

¥ v

 

 

